Exhibit 10.2
NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
(Including Code §409A provisions)

 



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
     By execution of the Adoption Agreement associated with this Basic Plan
Document, the Employer establishes this Nonqualified Deferred Compensation Plan
(“Plan”) for the benefit of certain Employees and Contractors the Employer
designates in its Adoption Agreement. The primary purpose of the Plan is to
provide additional compensation to Participants upon termination of employment
or service with the Employer. The Employer will pay benefits under the Plan only
in accordance with the terms and conditions set forth in the Plan.
PREAMBLE
     ERISA/Code Plan Type. The Employer in its Adoption Agreement will specify
whether it establishes the Plan as a nonqualified deferred compensation plan or
as an ineligible Code §457(f) plan. A nonqualified deferred compensation plan is
an unfunded plan that may be: (i) an “excess benefit plan” under ERISA §3(36);
(ii) a plan maintained “primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
(“top-hat plan”) under ERISA §§201(2), 301(a)(3) and 401(a)(1); (iii) a plan
only for Contractors and exempt from Title I of ERISA; or (iv) a church plan
under Code §414(e) and ERISA §3(33) and maintained by a church or
church-controlled organization under Code §3121(w)(3). A top-hat plan includes a
supplemental executive retirement plan (“SERP”). A tax-exempt Code §457(f) plan
may include a church plan under Code §414(e) and ERISA §3(33) but which is not
sponsored by a church or church-controlled organization under Code §3121(w)(3).
     409A Plan Type. The Employer in its Adoption Agreement will specify whether
it establishes the Plan as an Account Balance Plan or as a Separation Pay Plan.
     Possible Nonuniformity. The Employer in its Adoption Agreement will specify
such Plan terms as will apply to all Participants uniformly or as may apply to a
given Participant. Except where the Plan or Applicable Guidance require
uniformity in order to comply with Code §409A, the Employer need not provide the
same Plan benefits or apply the same Plan terms and conditions to all
Participants, even as to Participants who are of similar pay, title and other
status with the Employer. The elections the Employer makes in its Adoption
Agreement apply uniformly to all Participants, except to the extent the Employer
adopts inconsistent provisions with respect to one or more Participants in a
separate attachment designated as “Exhibit A” and attached to the Adoption
Agreement. The Employer may create a separate Exhibit A for one or more
Participants, specifying such terms and conditions as are applicable to a given
Participant. The Employer, in Exhibit A, may modify any Plan provision or any
Adoption Agreement election as to one or more Participants.
I. DEFINITIONS
     1.01 “Account” means the account the Employer establishes under the Plan
for each Participant and, as applicable, means a Participant’s Elective Deferral
Account, Nonelective Contribution Account or Matching Contribution Account.
     1.02 “Account Balance Plan” means an Elective Deferral Account Balance Plan
or an Employer Contribution Account Balance Plan, or a combination of both, as
the Employer elects in its Adoption Agreement.
     (A) Elective Deferral Account Balance Plan. An Elective Deferral Account
Balance Plan is a plan comprised of an Elective Deferral Account as described
under Treas. Reg. §1.409A-1(c)(2)(i)(A).
     (B) Employer Contribution Account Balance Plan. An Employer Contribution
Account Balance Plan is a plan comprised of Employer Nonelective Contribution
Accounts, Matching Contribution Accounts, or both, as described under Treas.
Reg. §1.409A-1(c)(2)(i)(B).
     1.03 “Accrued Benefit” means the total dollar amount credited to a
Participant’s Account.
© Copyright 2007 SunGard

1



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.04 “Adoption Agreement” means the document the Employer executes to
establish the Plan and includes all Exhibits and other documents referenced
therein.
     1.05 “Aggregated Plans” means this Plan and any other like-type plan of the
Employer in which a given Participant participates and as to which the Plan (see
Sections 2.02(B)(2) and 6.03(B)) or Treas. Reg. §1.409A-1 (c)(2) requires the
aggregation of all such nonqualified deferred compensation in applying Code
§409A. For this purpose, the following rules apply:
     (A) Participants in Separate Plans. The plan for a Participant is treated
as a separate plan from the plan for any other Participant, even though such
plans may be incorporated into a single written plan in this Plan and covering
all Participants.
     (B) Plan Types. The following plans under clauses (i), (ii) and (iii) are
not “like-type plans” and are treated as separate from each other: (i) all
Elective Deferral Account Balance Plans (including for aggregation purposes
only, Separation Pay Plans based on Voluntary Separation from Service); (ii) all
Employer Contribution Account Balance Plans (including for aggregation purposes
only, Separation Pay Plans based on Voluntary Separation from Service); and
(iii) all Separation Pay Plans based on Involuntary Separation from Service or
under a Window Program.
     (C) Dual Status. If a Participant in two like-type plans participates in
one plan as an Employee and in the other as a Contractor, the plans are not
Aggregated Plans. If an Employee also serves on the Employer’s board of
directors (or in a similar capacity with regard to a non-corporate entity) and
participates in like-type plans but participates in one plan as an Employee and
in the other as a director (or similar capacity with regard to a non-corporate
entity) [a “director plan”], the plans are not Aggregated Plans provided that
the director plan is substantially similar to a plan the maintains for
non-employee directors. If the director plan is not substantially similar, for
purposes of aggregation, the director plan is treated as a plan for Employees.
Director plans and plans for Contractors are subject to aggregation under this
Section 1.05.
     1.06 “Applicable Guidance” means as the context requires Code §§83, 409A
and 457, Treas. Reg. §1.83, Treas. Reg. §§1.409A-1 through -6, Treas. Reg.
§1.457-11, or other written Treasury or IRS guidance regarding or affecting Code
§§83, 409A or 457(f), including, as applicable, any Code §409A guidance in
effect prior to January 1, 2008.
     1.07 “Base Salary” means a Participant’s Compensation consisting only of
regular salary and excluding any other Compensation.
     1.08 “Basic Plan Document” means this Nonqualified Deferred Compensation
Plan document.
     1.09 “Beneficiary” means the person or persons entitled to receive Plan
benefits in the event of a Participant’s death.
     1.10 “Bonus” means a Participant’s Compensation consisting only of bonus
and excluding any other Compensation. A Bonus also may be Performance-Based
Compensation under Section 1.37.
     1.11 “Change in Control” means, as to an Employer which is a corporation, a
change: (i) in the ownership of the Employer (acquisition by one or more persons
acting as a group of more than 50% of the total voting power or fair market
value of the Employer); (ii) in the effective control of the Employer
(acquisition or acquisition during a 12-month period ending on the date of the
latest acquisition, by one or more persons acting as a group of 30% or more of
the total voting power of the Employer or replacement of a majority of the
members of the board of directors of the Employer [described below, but
including only the entity for which no other corporation is a majority
shareholder] during any 12-month period by directors not endorsed by a majority
of the board before the appointment or election); or (iii) in the ownership of a
substantial portion of the assets of the Employer (acquisition or acquisition
during a 12-month period ending on the date of the latest acquisition, by one or
more persons [other than related persons described in Treas. Reg.
§1.409A-3(i)(5)(vii)(B)] acting as a group of assets with a total gross fair
market value of 40% or more of the total gross fair market value of all assets
of the Employer immediately before such acquisition or acquisitions), each
within the meaning of Treas. Reg. §1.409A-3(i)(5) or in Applicable Guidance. For
this

2



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
purpose, the Employer includes the Employer, the corporation which is liable for
the payment of the Deferred Compensation, a majority shareholder (more than 50%
of total fair market value and voting power) of the foregoing or a corporation
in a chain of corporations in which each is a majority owner of another
corporation in the chain, ending in the Employer or in the corporation that is
liable for payment of the Deferred Compensation, all in accordance with Treas.
Reg. §1.409A-3(i)(5)(ii). An event constituting a Change in Control must be
objectively determinable and any certification thereof by the Employer or its
agents may not subject to the discretion of such person. For purposes of
applying this Section 1.11, stock ownership is determined in accordance with
Code §318(a) as modified under Treas. Reg. §1.409A-3(i)(5)(iii). The Employer in
its Adoption Agreement will elect whether a Change in Control includes any or
all the events described in clauses (i), (ii) or (iii) and also may elect to
increase the percentage change required under any such event to constitute a
Change in Control. Pending the issuance of Applicable Guidance as to the
application of the Change in Control provisions to partnerships (or other
non-corporate entities), if the Employer elects in its Adoption Agreement to
permit Change in Control as a payment event, the Employer will apply clauses
(i) and (iii) and clause (ii) as it relates to a change in the composition of
the board of directors by analogy in accordance with Treas. Reg. §1.409A,
Preamble, II.G.
     1.12 “Change in the Employer’s Financial Health” means an adverse change in
the Employer’s financial condition as described in Applicable Guidance.
     1.13 “Code” means the Internal Revenue Code of 1986, as amended.
     1.14 “Commissions” means Compensation or portions of Compensation
consisting of Sales Commissions or of Investment Commissions. See
Section 2.02(B)(5).
     (A) Sales Commissions. Sales Commissions means Compensation or portions of
Compensation a Participant earns if: (i) a substantial portion of Participant’s
services to the Employer consists of the direct sale of a product or a service
to a customer that is not related or treated as related to the Employer or to
the Participant (under Treas. Reg. §§1.409A-1(f)(2)(ii)) and (iv)); (ii) the
Compensation the Employer pays to the Participant consists either of a portion
of the purchase price for the product or service or of an amount substantially
all of which is calculated by reference to volume of sales; and (iii) payment is
either contingent upon the Employer receiving payment from an unrelated customer
(as described in clause (i) above) for the product or services or, if
consistently applied as to all similarly situated service providers, is
contingent upon the closing of a sales transaction and such other requirements
as the Employer may specify before the closing of the sales transaction.
     (B) Investment Commissions. Investment Commissions means Compensation or
portions of Compensation a Participant earns if: (i) a substantial portion of
the Participant’s services to the Employer to which the Compensation relates
consists of sales of financial products or other direct customer services to a
customer that is not related or treated as related to the Employer or to the
Participant (under Treas. Reg. §§1.409A-1(f)(2)(ii)) and (iv)) as to customer
assets or customer asset accounts; (ii) the customer retains the right to
terminate the relationship and to move or liquidate the assets or asset accounts
without undue delay (but subject to a reasonable notice period); (iii) the
Compensation is based on a portion of the value of the overall assets or asset
account balance, substantially all of the Compensation is calculated by
reference to the increase in value of the overall assets of account balance, or
both; and (iv) the value of the overall assets or account balance and Investment
Commissions are determined at least annually.
     (C) Related Customer Commissions. This Section 1.14 also applies to Sales
Commissions and to Investment Commissions involving a related customer provided:
(i) the Employer as to unrelated customers makes substantial sales or provides
substantial services giving rise to Commissions; and (ii) the sales, service and
Commission arrangements with the related customer are bona fide, arise from the
Employer’s ordinary course of business and are substantially the same, in terms
and in practice, as those terms and practices that apply to unrelated customers
to which substantial sales are made or substantial services are rendered.
     1.15 “Compensation”
     (A) Employees. Compensation means as to an Employee, gross W-2
compensation. “W-2 Compensation” means wages for federal income tax withholding
purposes, as defined under Code §3401(a), plus all other payments to an Employee
in the course of the Employer’s trade or business, for which the
© Copyright 2007 SunGard

3



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Employer must furnish the Employee a written statement under Code §§6041, 6051
and 6052, disregarding any rules limiting the remuneration included as wages
under this definition based on the nature or location of the employment or
service performed. “Gross W-2 compensation” means W-2 compensation plus all
amounts excludible from a Participant’s gross income under Code §§125,132(f)(4),
402(e)(3), 402(h)(2), 403(b), and 408(p), contributed by the Employer, at the
Participant’s election, to a cafeteria plan, a qualified transportation fringe
benefit plan, a 401(k) arrangement, a SEP, a tax sheltered annuity, or a SIMPLE
plan.
     (B) Contractors. Compensation as to a Contractor means all payments by the
Employer to the Contractor for services during a Taxable Year.
     (C) Modifications. The Employer in its Adoption Agreement will elect
whether to modify the definition of Compensation. The Employer may modify the
definition of Compensation or may specify a different definition of Compensation
either as to Employees, as to Contractors or both.
     1.16 “Contractor” means a person or entity providing services to the
Employer (not as an Employee) as described in Treas. Reg. §1.409A-1(f)(1) and
which for any Taxable Year of the Contractor that the Contractor is on the cash
receipts and disbursements method of accounting for Federal income tax purposes.
A person serving on a board of directors is a Contractor as to Compensation for
such service without regard to whether the person is an Employee for other
purposes. A Contractor is not subject to this Plan or to Code §409A if in the
Taxable Year in which the Legally Binding Right to Compensation arises: (i) the
Contractor is actively engaged in the trade or business of performing services
other than as an Employee or as a director (or similar position as to a
non-corporate Employer); (ii) the Contractor provides significant services to
the Employer and to at least 2 other unrelated service recipients, where the
Contractor, the Employer and the other service recipient(s) are all unrelated to
each other within the meaning of Treas. Reg. §§1.409A-1(f)(2)(i)(B) and (C) as
applicable; and (iii) the services are not “management services” within the
meaning of Treas. Reg. §1.409A-1(f)(2)(iv). For purposes of clause (ii)
“significant services” means as described in Treas. Reg. §1.409A-1(f)(2)(iii).
This Plan and Code §409A also do not apply to certain other “related” Contractor
services as described in Treas. Reg. §1.409A-1(f)(2)(v).
     1.17 “Disability” except as the Plan otherwise provides means a condition
of a Participant who by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months: (i) is unable to engage in
any substantial gainful activity; or (ii) is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees. The Employer in its Adoption Agreement will elect
whether Disability includes all impairments constituting Disability under this
Section 1.17, or only certain specified Disabilities which satisfy the foregoing
definition. The Employer will determine whether a Participant has incurred a
Disability based on its own good faith determination and may require a
Participant to submit to reasonable physical and mental examinations for this
purpose. A Participant will be deemed to have incurred a Disability if: (i) the
Social Security Administration or Railroad Retirement Board determines that the
Participant is totally disabled; or (ii) the applicable insurance company
providing disability insurance to the Participant under an Employer sponsored
disability program determines that a Participant is disabled under the insurance
contract definition of disability, provided such definition complies with the
definition in this Section 1.17.
     1.18. “Deferred Compensation” means the Participant’s Account Balance
attributable to Elective Deferrals and Employer Contributions and includes
Earnings on such amounts except where the Plan otherwise provides. “Compensation
Deferred” is Compensation that the Participant or the Employer has deferred
under this Plan. Compensation is Deferred Compensation if: (i) under the terms
of the Plan and the relevant facts and circumstances, the Participant has a
Legally Binding Right to Compensation during a Taxable Year that the Participant
has not actually or constructively received and included in gross income; and
(ii) pursuant to the Plan terms, the Compensation is or may be payable to or on
behalf of the Participant in a later Taxable Year. Deferred Compensation
includes Separation Pay paid pursuant to a Separation Pay Plan except as
otherwise described in Treas. Reg. §1.409A-1(b)(9) relating to certain excluded
Involuntary or Voluntary Separation from Service or Window Programs and certain
reimbursements, medical benefits, in-kind benefits and limited payments.
Deferred Compensation excludes certain “short-term deferrals” and all other
items described in Treas. Reg. §§1.409A-1(b)(3), (4), (5), (6), (8), (10),
(11) and (12) or in other Applicable Guidance.

4



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.19 “Earnings” means earnings, gain or loss applicable to a Participant’s
Account provided that such amounts reflect actual predetermined investments or
notional amounts which do not exceed a reasonable rate of interest. Amounts
credited to an Account that do not reflect actual predetermined investments or a
reasonable rate of interest are Deferred Compensation and are not Earnings. For
purposes of making the determination of whether an amount is Earnings or is
Deferred Compensation, the principles of Treas. Reg. §31.3121(v)(2)-1(d)(2)
apply.
     1.20 “Effective Date” of the Plan is the date the Employer specifies in the
Adoption Agreement, but which is not earlier than January 1, 2008. If this Plan
restates a Plan (written or otherwise) which was in effect before January 1,
2008, for periods before January 1, 2008, as to 409A Amounts, the standards and
transition rules in effect under Notices 2006-79, 2006-64, 2006-33, 2006-4,
Prop. Treas. Reg. §1.409A, Preamble, Section XI and Notice 2005-1 apply. See
also the Treas. Reg. §1.409A Preamble, Section XII as to the treatment of
certain actions which were in compliance with Applicable Guidance in effect
before the issuance of such 409A Regulations on April 17, 2007, but which are
not in compliance with such Regulations.
     1.21 “Elective Deferral” means Compensation a Participant elects to defer
into the Participant’s Account under the Plan.
     1.22 “Elective Deferral Account” means the portion of a Participant’s
Account attributable to Elective Deferrals and Earnings thereon.
     1.23 “Employee” means a person providing services to the Employer as a
common law employee (and not as a Contractor) as described in Treas. Reg.
§1.409A-1(f)(1) and who, for any Taxable Year of the Employee, is on the cash
receipts and disbursements method of accounting for Federal income tax purposes.
     1.24 “Employer” means the person or entity: (i) receiving the services of
the Participant (even if another person pays the Deferred Compensation);
(ii) with respect to whom the Legally Binding Right to Compensation arises; and
(iii) who or which executes an Adoption Agreement establishing the Plan. The
Employer includes all persons with whom the Employer would be considered a
single employer under Code §§414(b) or (c). In the case of an Ineligible 457
Plan, Employer means a State or a Tax-Exempt Organization. For purposes of this
Plan, “Employer” means “service recipient” as that term in used in Treas. Reg.
§1.409A-1 through -6.
     1.25 “Employer Contribution” means amounts the Employer contributes or
credits to an Account under the Plan, including Nonelective Contributions and
Matching Contributions but not including Elective Deferrals.
     1.26 “Employer Contribution Account” means the portion of a Participant’s
Account attributable to Employer Contributions and Earnings thereon.
     1.27 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.28 “409A Amount” means: (i) any Compensation Deferred prior to January 1,
2005, unless such Deferred Compensation is a Grandfathered Amount; and (ii) any
Compensation Deferred in Taxable Years beginning after December 31, 2004. In
determining 409A Amounts, the rules of Section 1.05 regarding Aggregated Plans
apply.
     1.29 “Grandfathered Amount” means an amount of Deferred Compensation
hereunder as to which, prior to January 1, 2005, a Participant: (i) had a
Legally Binding Right to be paid Deferred Compensation; and (ii) was Vested.
However, if the Employer after October 3, 2004, materially modifies the Plan as
described in Treas. Reg. 1.409A-6(a)(4), then such amount ceases to be a
Grandfathered Amount. In determining Grandfathered Amounts, the rules of
Section 1.05 regarding Aggregated Plans apply.
     1.30 “Ineligible 457 Plan” means this Plan which is subject to Code §457(f)
and that is not an eligible 457 plan under Code §457(b).
     1.31 “Legally Binding Right” means, in reference to Compensation, the grant
by the Employer to the Participant of an enforceable right (under contract,
statute or other applicable law) to Compensation
© Copyright 2007 SunGard

5



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
where, after the Participant has performed the services which created the
Legally Binding Right, the Compensation is not subject to unilateral reduction
or elimination by the Employer or any other person. The Employer, based on the
facts and circumstances and in accordance with Treas. Reg. §1.409A-1(b)(1), will
determine: (i) whether a Legally Binding Right exists; or (ii) whether a Legally
Binding Right does not exist on account of the existence of negative discretion
which has substantive significance to reduce or eliminate the Compensation.
Negative discretion does not exist where the Participant has effective control
over the person with the negative discretion, has effective control over any
portion of compensation of the decision maker or is a family member of the
decision maker (within the meaning of Code §267(c)(4) applied as if the family
of an individual includes the spouse of any member of the family). Compensation
is not subject to unilateral reduction or elimination merely because: (i) it may
be reduced or eliminated by operation of objective Plan terms, such as a
Substantial Risk of Forfeiture; (ii) the Compensation is determined under a
formula that provides for an offset based on benefits provided under another
plan, including a qualified plan; or (iii) benefits are reduced on account of
actual or notional investment losses, or, in a final average pay plan, because
of subsequent decreases in compensation.
     1.32 “Matching Contribution” means a fixed or discretionary Employer
contribution made with respect to a Participant’s Elective Deferral.
     1.33 “Matching Contribution Account” means the portion of a Participant’s
Account attributable
to Matching Contributions and Earnings thereon.
     1.34 “Nonelective Contribution” means a fixed or discretionary Employer
Contribution that is unrelated to a Participant’s Elective Deferrals.
     1.35 “Nonelective Contribution Account” means the portion of a
Participant’s Account attributable to Nonelective Contributions and Earnings
thereon.
     1.36 “Participant” means an Employee or Contractor the Employer designates
under Adoption Agreement Section 2.01 or in Exhibit “B” to the Adoption
Agreement to participate in the Plan. For purposes of this Plan, “Participant”
means a “service provider” as that term in used in Treas. Reg. 1.409A-1
through-6, who is a participant in the Plan. A reference herein to “service
provider” means another service provider to the Employer, whether or not that
person is a Participant.
     1.37 “Performance-Based Compensation” means Compensation (including a
Bonus) where the amount of, or entitlement to, the Compensation is contingent on
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months. The Employer
must establish the organizational or individual performance criteria in writing
not later than 90 days after commencement of the performance period and the
outcome must be substantially uncertain at the time that the Employer
establishes the performance criteria. The Employer may establish performance
criteria without the necessity of action by its shareholders, board of
directors, compensation committee or similar entities in the case of a
non-corporate Employer. Performance-Based Compensation does not include any
amount that will be paid regardless of performance or that will be paid based on
a level of performance that is substantially certain to be met at the time the
criteria are established. If the Plan will pay the Participant’s
Performance-Based Compensation in the event of the Participant’s death or
disability or if a Change in Control occurs, without regard to whether the
performance criteria have been satisfied, the Compensation is not
Performance-Based Compensation (and therefore is not entitled to the election
timing under Section 2.02(B)(4)) if payment occurs as a result of any of such
events. “Disability” for purposes of this Section 1.37 means any medically
determinable physical or mental impairment resulting form the Participant’s
inability to perform the duties of his/her position or of any substantially
similar position, where such impairment can be expected to result in death or to
last for a continuous period of not less than 6 months. Performance-Based
Compensation does not include an amount of Compensation which is based on a
specified number of shares of stock multiplied by the share price at the end of
the performance period, but may include an amount of Compensation based on an
increase in share price over the performance period or which is not payable
unless the share price is at or above a specified price. Performance-Based
Compensation may be based on subjective performance criteria provided: (i) the
criteria are bona fide and relate the Participant’s performance, a group of
service providers that includes the Participant or a business unit for which the
Participant provides services which may include the Employer; and (ii) the
person who decides whether the subjective performance criteria have been met is
someone other than the Participant, the Participant’s family member (within the
meaning of

6



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Code §267(c)(4) applied as if the family of an individual includes the spouse of
any member of the family), or a person under the effective control of the
Participant or such a family member. In addition, the decision maker’s
compensation may not be controlled in whole or in part by the Participant or
such a family member. The Employer will determine the status of Compensation as
Performance-Based Compensation in accordance with Treas. Reg. §1.409A-1(e) and
Applicable Guidance.
     1.38 “Plan” means the Nonqualified Deferred Compensation Plan of the
Employer established by and including the Adoption Agreement, the Basic Plan
Document, the Trust, if any, and all notices, forms, elections and other written
documentation to which the Plan refers. The Employer will set forth the name of
the Plan in its Adoption Agreement. For purposes of applying Code §409A
requirements this Plan, as the Employer elects in its Adoption Agreement, is an
Elective Deferral Account Balance Plan, an Employer Contribution Account Balance
Plan or both, or is a Separation Pay Plan. This Plan does not constitute: (i) a
Code §401(a) plan with and exempt trust under Code §501(a); (ii) a Code §403(a)
annuity plan; (iii) a Code §403(b) annuity; (iv) a Code §408(k) SEP; (v) a Code
§408(p) Simple IRA; (vi) a Code §501(c)(18) trust to which an active participant
makes deductible contributions; (vii) a Code §457(b) plan; or (viii) a Code
§415(m) plan.
     1.39 “Retirement Age” means the date (if any) the Employer elects in the
Adoption Agreement.
     1.40 “Separation from Service”
     (A) Employees. Separation from Service means in the case of an Employee,
the Employee’s termination of employment with the Employer whether on account of
death, retirement, Disability or otherwise.
          (1) Insignificant or Significant Service/Presumptions. The Employer
will determine whether an Employee has terminated employment (and incurred a
Separation from Service) based on whether the facts and circumstances as
described in Treas. Reg. §1.409A-1(h)(1)(ii). An Employee incurs a Separation
from Service if the parties reasonably anticipate, based on the facts and
circumstances, the Employee will not perform any additional services after a
certain date or that the level of bona fide services (whether performed as an
Employee or as a Contractor) will permanently decrease to no more than 20% of
the average level of bona fide services performed (whether performed as an
Employee or as a Contractor) over the immediately preceding 36-month period (or,
if less, the period the employee has rendered service to the Employer) (“average
prior service”). An Employee is presumed to have incurred a Separation from
Service if the Employee’s service level decreases to 20% or less than the
average prior service and an Employee is presumed to not have incurred a
Separation from Service if the Employee’s service level continues at a rate
which is 50% or more of the average prior service. No presumption applies where
the Employee’s service level is more than 20% and less than 50% of the average
prior service.
          (2) Effect of Leave. An Employee does not incur a Separation from
Service if the Employee is on military leave, sick leave, or other bona fide
leave of absence if such leave does not exceed a period of 6 months, or if
longer, the period for which a statute or contract provides the Employee with
the right to reemployment with the Employer. If a Participant’s leave exceeds 6
months but the Participant is not entitled to reemployment under a statute or
contract, the Participant incurs a Separation from Service on the next day
following the expiration of 6 months. A leave of absence constitutes a bona fide
leave of absence for this Section 1.40 only if there is a reasonable expectation
that the Employee will return to perform services for the Employer. Where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of at least 6 months, and where the Participant cannot perform his/her
duties or the duties of any substantially similar position, in determining when
a Separation from Service occurs, the above 6 month period is 29 months unless
the Employer or the Employee terminate the leave sooner. For purposes of
determining average prior service under Section 1.40 (A)(1), during a paid leave
of absence which is not a Separation From Service, the Employee is treated as
rendering bona fide services at a level that would have been required to earn
the amount paid during the leave. If the leave of absence is unpaid, the leave
period is disregarded in determining average prior service.
          (3) Alternative Definition. In lieu of applying Section 1.40(A)(1),
the Employer or Participant in an initial payment election or in a change
payment election may elect a percentage of reduced bona fide
© Copyright 2007 SunGard

7



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
services resulting in a Separation from Service which percentage must be greater
than 20% and less than 50% of prior average service, determined over the
immediately preceding 36 months.
     (B) Contractors. Separation from Service, in the case of a Contractor,
means the expiration of the contract (or all contracts) under which the
Contractor performs services for the Employer provided that the expiration
constitutes a good-faith and complete termination of the contractual
relationship between the Contractor and the Employer. A good-faith and complete
termination does not occur if the Employer anticipates a renewal of the service
contract or the Employer anticipates the Contractor becoming an Employee. The
Employer anticipates the renewal of the contract if the Employer intends to
contract again for the services provided under the expired contract and neither
the Employer nor the Contractor has eliminated the Contractor as a possible
provider of such additional services. The Employer is deemed to intend renewal
of the Contractor’s expired contract if renewal is conditioned only upon
incurring a need for services, the Employer’s ability to pay for the services,
or both. See Section 4.01(E) as to Contractor “deemed” Separation from Service
provisions.
     (C) Involuntary Separation from Service (including for “good reason”).
“Involuntary Separation from Service” means a Separation from Service due to the
Employer’s independent exercise of unilateral authority to terminate the
Participant’s services (other than due the Participant’s implicit or explicit
request), where the Participant was willing and able to continue performing
services for the Employer. Involuntary Separation from Service may include the
Employer’s failure to renew the service contract at the time the contract
expires provided that the Participant was willing and able to execute a new
contract on substantially the same terms and conditions as the expiring contract
and to continue providing such services. The Employer will make the
determination as to whether an Involuntary Separation from Service has occurred
based on all of the facts and circumstances and in accordance with Treas. Reg.
§1.409A-1(n). For this purpose, a Participant’s voluntary Separation from
Service is treated as an Involuntary Separation from Service if it is for “good
reason” as described in Treas. Reg. §§1.409A-1(n)(2). For this purpose, the
Separation from Service is deemed to be for a good reason if it occurs during a
limited period not to exceed 2 years following the initial existence of the
following without the Participant’s: consent (i) a material reduction in the
Participant’s base compensation (including Base Salary); (ii) a material
reduction in the Participant’s authority, duties or responsibilities; (iii) a
material reduction in the authority, duties or responsibilities of the
Participant’s supervisor, including a change in the Participant’s reporting
responsibilities to a lower level than the board of directors or similar
authority in a non-corporate entity; (iv) a material reduction in the
Participant’s budget; (v) a material change in the location at which the
Participant renders service; or (vi) any other action or inaction that
constitutes the Employer’s material breach of the agreement under which the
Participant provides services to the Employer. In addition, to be a deemed “good
reason” the amount, time and form of payment upon Separation from Service must
be substantially identical to the amount payable upon an actual Involuntary
Separation from Service, if such right exists, and the Participant must provide
notice to the Employer within 90 days of the initial existence of the condition
and afford the Employer at least 30 days to remedy the condition without having
to pay the Compensation.
     (D) Voluntary Separation from Service. “Voluntary Separation from Service”
means a Separation from Service which is not an Involuntary Separation from
Service under Section 1.40(C).
     (E) “Employer” for Purposes of Separation Rules. The “Employer” for
purposes of applying this Section 1.40 (determining Separation from Service
under the Plan) means as defined under Section 1.24 but by applying 50% in lieu
of 80% in applying Code §§414(b) and (c). The Employer in lieu of applying the
previous sentence may elect in its Adoption Agreement to use a percentage equal
to not less than 20% and not more than 80% in determining related employers
under Code §§414(b) and (c); provided that the Employer may not elect to apply a
percentage which is less than 50% unless there are legitimate business criteria
for doing so.
     (F) Dual Capacity. If a Participant renders service to the Employer both in
the capacity as an Employee and as a Contractor (or changes status from Employee
to Contractor or vice versa), the Participant must incur a Separation from
Service in both capacities to constitute a Separation from Service. For this
purpose, if a Participant renders service both as an Employee and as a member of
the Employer’s board of directors (or an analogous position in the case of a
non-corporate Employer) the director services (or the Employee services if this
Plan relates to director services) are disregarded in determining whether the

8



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Participant has incurred a Separation from Service as to this Plan provided that
the plans are not Aggregated Plans.
     (G) Certain Asset Sales. In accordance with and subject to Treas. Reg.
§1.409A-1(h)(4), if the Employer sells its assets to an unrelated party
purchaser where the Participants otherwise would incur a Separation from Service
and where such Participants will provide services to the purchaser after the
sale closing, the Employer and the purchaser retain discretion no later than the
asset sale closing date to specify in writing whether the Participants will
incur a Separation from Service. In making such determination, the Employer and
the purchaser must treat all affected Participants consistently.
     (H) Collectively Bargained Multiple Employer Plan. If the Plan is
established pursuant to a bona fide collective bargaining agreement covering
services rendered for multiple employers, the Employer (which for this purpose
means the employer which executes the Adoption Agreement) in its Adoption
Agreement may elect to define Separation from Service in a reasonable manner
that treats an Employee as not having separated during periods in which the
Employee is not providing services but is available to do so for one or more
employers. However, such alternative definition must also provide that the
Employee is deemed to have incurred a Separation from Service at a specified
date not later than the end of any period of at least 12 consecutive months
during which time the Employee has not provided any service covered by the
collective bargaining agreement to any participating employer. The Employer will
apply this section in accordance with the requirements of Treas. Reg.
§1.409A-1(h)(6).
     1.41 “Separation Pay” means any Deferred Compensation (applied before
application of any exclusion applicable to Separation Pay Plans under Treas.
Reg. §1.409A-1(b)(9)) that will not be paid under any circumstances unless the
Participant incurs a Separation from Service, whether voluntary or involuntary,
including payments in the form of reimbursements for expenses incurred and
provision of in-kind benefits. Deferred Compensation that a Participant may
receive without incurring a Separation from Service is not Separation Pay merely
because the Participant elects to receive or receives payment upon or after
Separation from Service. Deferred Compensation does not fail to constitute
Separation Pay merely because the Participant must execute a release of claims,
noncompetition agreement or nondisclosure agreement or is subject to similar
requirements. Any amount or entitlement that acts as a substitute for, or
replacement of, Deferred Compensation is a payment of Deferred Compensation and
is not Separation Pay.
     1.42 “Separation Pay Plan” means any plan that provides for Separation Pay,
including the portion of any plan that provides for Separation Pay, under Treas.
Reg. §§1.409A-1(m). The Employer in its Adoption Agreement will elect whether
this Plan is a Separation Pay Plan and will elect whether the plan pays benefits
in the event of Involuntary Separation from Service, Voluntary Separation from
Service, pursuant to a Window Program or a combination thereof.
     1.43 “Service Year” means a Participant’s Taxable Year in which the
Participant performs services which give rise to Compensation. A “service
period” or “performance period” means a Service Year or such other period in
which a Participant performs services for the Employer giving rise to
Compensation.
     1.44 “Specified Employee” means a Participant who is a key employee as
described in Code §416(i)(1)(A), disregarding paragraph (5) thereof and using
compensation as defined under Treas. Reg. §1.415(c)-2(a). However, a Participant
is not a Specified Employee unless any stock of the Employer is publicly traded
on an established securities market or otherwise and the Participant is a
Specified Employee on the date of his/her Separation from Service. If a
Participant is a key employee at any time during the 12 months ending on the
Specified Employee identification date, the Participant is a Specified Employee
for the 12 month period commencing on the Specified Employee effective date. The
Specified Employee identification date is December 31. The Specified Employee
effective date is the April 1 following the Specified Employee identification
date. The Employer, in determining whether this Section 1.44 and all related
Plan provisions apply, will determine whether the Employer has any publicly
traded stock as of the date of a Participant’s Separation from Service. In the
case of certain corporate transactions (a merger, acquisition, spin-off or
initial public offering), or in the case of nonresident alien Employees, the
Employer will apply the Specified Employee provisions of the Plan in accordance
with Treas. Reg. §1.409A-1(i) and other Applicable Guidance. Notwithstanding the
foregoing, the Employer in its Adoption Agreement, and in accordance with Treas.
Reg. §1.409A-1(i) and other Applicable Guidance, may make the following
elections: (i) use of any Code §415 definition of compensation for Specified
Employee determination; (ii) designation
© Copyright 2007 SunGard

9



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
of an alternative Specified Employee identification date; (iii) designation of
an alternative Specified Employee effective date; (iv) use of an alternative
method to identify Participants who will be subject to the 6 month delay rule in
Section 4.01(D); (v) certain elections in the context of corporate transactions;
and (vi) certain elections regarding nonresident alien Employees. The Employer’s
election under clauses (ii) or (iii) regarding an identification date or
effective date made on or before December 31, 2007, applies to any Separation
from Service occurring on or after January 1, 2005, unless the Employer
subsequently changes the identification date and/or effective date. Such
elections are effective as of the date that all necessary corporate action has
been taken to make the election binding as to all nonqualified deferred
compensation plans in which service providers of the Employer who would become a
Specified Employees participate. The Employer must apply all such elections
consistently as to all service providers. The Employer will apply the Specified
Employee provisions of the Plan, including the elections described in this
Section 1.44, in accordance with Treas. Reg. §1.409A-1(i) and other Applicable
Guidance.
     1.45 “Specified Time or Fixed Schedule” means, in reference to a payment of
Deferred Compensation, the Employer, at the time of the deferral of the
Compensation can objectively determine: (i) the amount payable; and (ii) the
payment date or dates. An amount is objectively determinable if the deferral
election specifically identifies the amount or if the Employer can determine the
amount at the time it is due pursuant to an objective, nondiscretionary formula
specified at the time of deferral.
     (A) Dates and Period(s). A payment is scheduled to occur at a specified
time if it is a lump sum payment on a specific date, or a specific, objectively
determinable date, including following the lapse of a substantial risk of
forfeiture. A payment is scheduled to occur on a fixed schedule if it is a
series of payments (which may include an annuity or a series of installments)
payable on specific dates or on specifically, objectively determinable dates
including following the lapse of a substantial risk of forfeiture. The
designation of a Taxable Year of the Participant, or a defined period within a
Taxable Year of the Participant, in which payment will occur is adequate
designation of a specific date. For purposes of Sections 4.02 and 4.05, if the
date specified is only a designated Taxable Year of the Participant, or a period
of time during such a Taxable Year, the date specified under the plan is treated
as the first day of such Taxable Year or the first day of the period of time, as
applicable.
     (B) Limitations and Link to Employer Receipts. A Fixed Schedule may include
certain: (i) limitations on the amount payable at a specified time of during a
specified period expressed either as a stated limit or based on an objective
nondiscretionary formula; and (ii) payment schedules based on the timing of
payments received by the Employer as described in Treas. Reg.
§§1.409A-3(i)(1)(ii) and (iii) and other Applicable Guidance.
     (C) Tax Gross-Up Payments. A Specified Time or Fixed Schedule may include
tax gross-up payments made by the end of the Participant’s Taxable Year which
follows the Taxable Year in which the Participant remits the related taxes
resulting from compensation paid or made available to the Participant by the
Employer, as described in Treas. Reg. §1.409A-3(i)(1)(v) and other Applicable
Guidance.
     1.46 “State” means: (i) one of the fifty states of the United States or the
District of Columbia, or (ii) a political subdivision of a State, or any agency
or instrumentality of a State or its political subdivision. A State does not
include the federal government or an agency or instrumentality thereof.
     1.47 “Substantial Risk of Forfeiture”
     (A) 409A Amounts. Substantial Risk of Forfeiture means as to 409A Amounts,
and other than for purposes of application of Code §457(f), Compensation which
is payable conditioned: (i) on the performance of substantial future services by
any person including the Participant; or (ii) on the occurrence of a condition
related to a purpose of the Compensation, and where under clause (i) or (ii) the
possibility of forfeiture is substantial. A condition related to the purpose of
the Compensation relates to the Participant’s performance for the Employer or to
the Employer’s business activities or organizational goals. A Substantial Risk
of Forfeiture includes conditioning payment on the Participant’s Involuntary
Separation from Service without cause provided the possibility of not incurring
such a Separation from Service is substantial. Except as to payment of
Compensation related to a Change in Control, a Substantial Risk of Forfeiture
does not include any addition of a condition after a Legally Binding Right to
the Compensation arises or any extension of a period during which the
Compensation is subject to a Substantial Risk of Forfeiture. Compensation is not

10



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
subject to a Substantial Risk of Forfeiture merely because payment is
conditioned on the Participant’s refraining from performing services.
Compensation is not subject to a Substantial Risk of Forfeiture beyond the date
or time that the Participant otherwise could have elected to receive the
Compensation unless the present value of the amount subject to the Substantial
Risk of Forfeiture (determined without regard to the Substantial Risk of
Forfeiture) is materially greater than the present value of the amount that the
Participant otherwise could have elected to receive, absent the Substantial Risk
of Forfeiture. As such, a Participant’s Elective Deferrals generally may not be
made subject to a Substantial Risk of Forfeiture if the Participant could have
elected to receive an equivalent amount in cash. In addition, Compensation the
Participant would receive for continuing to perform service for the Employer
(such as through the extension of an employment contract) is disregarded in
determining whether the present value of such nonvested payment amount is
materially greater than the Compensation which the Participant could have
elected to receive presently. In determining whether the possibility of
forfeiture is substantial in the case of rights to Compensation granted to a
Participant who owns significant voting power or value in the Employer, the
Employer in accordance with Treas. Reg. §1.409A-1(d)(3) and Applicable Guidance,
will take into account all relevant facts and circumstances.
     (B) Grandfathered Amounts. A Substantial Risk of Forfeiture for
Grandfathered Amounts is defined in Treas. Reg. §1.83-3(c) and in Notice 2005-1,
Q/A-16(b) or in Applicable Guidance.
     (C) Ineligible 457 Plan. A Substantial Risk of Forfeiture for purposes of
application of Code §457(f) under an Ineligible 457 Plan is described in Code
§457(f)(3)(B), Treas. Reg. §1.83-3(c) and Applicable Guidance.
     1.48 “Tax-Exempt Organization” means any tax-exempt organization other
than: (i) a governmental unit; or (ii) a church or a qualified church-controlled
organization within the meaning of Code §§3121(w)(3)(A) and 3121(w)(3)(B).
     1.49 “Taxable Year” means as to the Participant, the Participant’s taxable
year and means as to the Employer, the Employer’s taxable year, in each case as
the Plan provides or as the context otherwise requires.
     1.50 “Trust” means the trust, if any, described in Section 5.03 of the
Basic Plan Document and which the Employer in its Adoption Agreement elects to
create.
     1.51 “Unforeseeable Emergency” means: (i) a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, a Beneficiary or the Participant’s dependent (as defined
in Code §152 but without regard to Code §§152(b)(1), (b)(2) and (d)(1)(B));
(ii) loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. The Employer in its Adoption Agreement will
elect whether to permit payment based on a Participant’s Unforeseeable
Emergency. The Employer will determine whether a Participant incurs an
Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Treas. Reg. §1.409A-3(i)(3) or Applicable Guidance, but in any
case, the Plan may not make payment to the extent that the Unforeseeable
Emergency may be relieved: (i) through reimbursement or compensation from
insurance or otherwise; (ii) by liquidation of the Participant’s assets to the
extent that such liquidation of assets would not itself cause severe financial
hardship; or (iii) by the Participant’s cessation of Elective Deferrals under
the Plan. The Plan must limit the amount of any payment based on Unforeseeable
Emergency to the amount that is reasonably necessary to satisfy the emergency
need, which may include amounts necessary to pay any Federal, state, local or
foreign income taxes or penalties reasonably anticipated to result from the
payment. The Employer in making the determination as to the amount of payment
must take into account any additional Compensation available to the Participant
upon cancellation of an Elective Deferral election under Section 4.03(D)(vii).
However, the Employer in determining “necessity” may disregard amounts available
as a hardship distribution or a loan from a qualified plan or as an
unforeseeable emergency distribution from another nonqualified plan, regardless
of whether such amount is 409A Amount or is a Grandfathered Amount. If the
Employer in its Adoption Agreement elects to permit payment based on
Unforeseeable Emergency, the Employer further will elect whether to permit
payment based on all events that will constitute an Unforeseeable Emergency or
to limit such events to a subset of specific events which will so qualify. The
Employer will not pay a Participant any Deferred Compensation based an
Unforeseeable Emergency unless the Participant requests such payment on a form
the Employer provides for this purpose, the Employer determines that the payment
would qualify under the Plan
© Copyright 2007 SunGard

11



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
terms as being based on the Participant’s Unforeseeable Emergency, and the
Employer in its sole discretion otherwise approves the payment. Neither a
Participant’s request or failure to request an Unforeseeable Emergency payment
nor the Employer’s acceptance or rejection of such a request is a change payment
election under Section 4.02(B).
     1.52 “USERRA” means the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended.
     1.53 “Valuation Date” means the last day of each of the Employer’s Taxable
Year and such other dates as the Employer may determine.
     1.54 “Vested” means an amount of Deferred Compensation which is not subject
to a Substantial Risk of Forfeiture or to a requirement to perform further
services for the Employer. For purposes of determining whether an amount
satisfies the vesting requirement for Grandfathered Amounts under Article VII,
the definition of Substantial Risk of Forfeiture in Section 1.47(B) applies.
     1.55 “Window Program” means a program the Employer establishes in
connection with an impending Separation from Service to provide Separation Pay
to separated Participants and which program is available only for a period of up
to 12 months for Participants who separate during such period or who separate
during such period under specified circumstances. A Window Program does not
include a program the Employer establishes under which there is a pattern of
repeated provision of similar Separation Pay in similar situations for
substantially consecutive limited periods of time. Whether a recurrent program
constitutes such a pattern depends upon all of the facts and circumstances,
including whether the benefits are account of a specific event or condition, the
degree to which the separation pay relates to the event or condition and whether
the event or condition is temporary or discrete or is a permanent aspect of the
Employer’s business.
     1.56 “Wraparound Election” means as to a Participant who also is a
participant in a 401(k) plan of the Employer, an election (or elections, if made
separately) to defer compensation under both plans with the result that the
Participant will achieve under the 401(k) plan, the maximum amount of elective
deferrals and matching contributions, if any, as is permissible under the 401(k)
plan terms and under Code §§402(g), 401(k)(3), 401(m), 415 and 414(v). For any
Participant’s Taxable Year, the maximum amount of Elective Deferrals the Plan
will transfer as to the Participant (and corresponding decrease in amounts of
Compensation Deferred to this Plan) may not exceed the Code §402(g) limit (but
increased by catch-up contributions under Code §414(v) for any year in which the
Participant is catch-up eligible). For any Participant’s Taxable Year, the
maximum amount of Matching Contributions the Plan will transfer as to the
Participant (and corresponding decrease in amounts of Compensation Deferred to
this Plan) may not exceed the maximum amount of matching contributions that
would be provided under the 401(k) plan absent any plan-based restrictions which
reflect Code limits on qualified plan contributions. Under a Wraparound
Election, the Plan promptly following completion of 401(k) plan testing and
within any time required under Applicable Guidance, will transfer from the
Participant’s Account such Elective Deferrals and related Matching Contributions
for the Taxable Year (but without Earnings thereon) as are consistent with the
Wraparound Election, to the Participant’s account under the 401(k) plan to be
held and administered in accordance with the 401(k) plan. Any remaining amounts
not transferred to the 401(k) plan will remain in and be administered in
accordance with this Plan. The Employer in its Adoption Agreement will specify
whether a participant may make a Wraparound Election. A Participant will make a
Wraparound Election subject to any timing requirements of Applicable Guidance
and on a form the Employer provides for this purpose.
     1.57 “Year of Service” means the requirements, if any, the Employer
specifies in its Adoption Agreement.
II. PARTICIPATION
     2.01 Participants Designated. The Employer will designate from time to time
in its Adoption Agreement those Employees or Contractors (by name, job title or
other classification) who are Participants in the Plan.

12



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     2.02 Elective Deferrals. The Employer will specify in its Adoption
Agreement whether Participants may elect to make Elective Deferrals to their
Accounts.
     (A) Limitations. The Employer will specify in its Adoption Agreement any
amount limitations or conditions applicable to Elective Deferrals.
     (B) Election Form and Timing. A Participant must make his/her Elective
Deferral election on an election form the Employer provides for that purpose.
The Participant must make the election no later than the latest of the
applicable times specified below. The Employer in its Adoption Agreement will
elect that a Participant must make and deliver his/her election to the Employer
no later than: (i) such applicable time; or (ii) the number of days prior to
such applicable time as the Employer sets forth in its Adoption Agreement. The
Employer will disregard any Elective Deferral election which is not timely under
this Section 2.02(B).See Section 6.04.
          (1) General Timing Rule. Except as otherwise provided in this
Section 2.02(B), a Participant must deliver to the Employer his/her Elective
Deferral election regarding Service Year Compensation no later than the end of
the Participant’s Taxable Year which is prior to the Service Year.
          (2) New Participant/New Plan. As to the Service Year in which an
Employee or a Contractor first becomes a Participant (a “newly eligible
Participant”), the Participant must make and deliver an Elective Deferral
election for that Service Year not later than 30 days after the Employee or
Contractor becomes a Participant. All Participants who are eligible to
participate on the Effective Date of a new plan are newly eligible Participants
as of the Effective Date.
               (a) Participant status. For purposes of this Section 2.02(B)(2),
an Employee or Contractor is eligible to participate in the Plan at any time
during which, under the Plan terms and without further amendment or action by
the Employer, the Employee or Contractor is eligible to accrue Deferred
Compensation under the Plan (other than Earnings on prior Deferred
Compensation), even if the Employee or Contractor has elected not to accrue any
such Deferred Compensation (or has made no election).
               (b) Changes in status. For purposes of this Section 2.02(B)(2),
if a Participant has been paid all Deferred Compensation and on or before the
last payment ceases to be eligible to participate in the Plan, but thereafter
becomes eligible to participate, the Employee or Contractor is treated as a
newly eligible Participant. If a Participant ceases to be eligible to
participate, other than as to Earnings, regardless of whether the Participant
has been fully paid all Deferred Compensation under the Plan, and subsequently
becomes eligible to participate, the Employee or Contractor is treated as a
newly eligible Participant provided that the period during which the Employee or
Contractor was ineligible was at least 24 months.
               (c) Compensation to which election applies. Under this
Section 2.02(B)(2), a Participant’s election may apply only to Compensation for
services the Participant performs subsequent to the date the Participant
delivers the election to the Employer. For Compensation that is earned for a
specified performance period, including an annual bonus, if the newly eligible
Participant makes an Elective Deferral election after the performance period
commences, the Employer will pro rate the election by multiplying the
performance period Compensation by the ratio of the number of days left in the
performance period at the time of the election, over the total number of days in
the entire performance period.
               (d) Excess benefit plan. For purposes of this Section 2.02(B)(2),
if this Plan is an excess benefit plan, an Employee is a newly eligible
Participant in the Plan as of the first day of the Employee’s Taxable Year
immediately following the first year in which he or she accrues a benefit under
the Plan. Any election the Employee makes within 30 days following such date
applies to any benefits accrued for services provided before the election. An
excess benefit plan for purposes of this Section 2.02(B)(2)(d) means a plan
under which all Deferred Compensation is attributable to Employer Contributions
and is based on the amount the Participant would have accrued under the
Employer’s qualified plan(s) but for one or more Code limits which apply to the
qualified plan(s) over the benefits the Participant actually accrues in such
plan(s). Once a Participant has accrued a benefit or deferred compensation in
any year, the Participant is not eligible to use the delayed election in this
Section 2.02(B)(2)(d).
© Copyright 2007 SunGard

13



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
               (e) Aggregated Plans. All references to the Plan in this
Section 2.02(B)(2) include Aggregated Plans. As such, an Employee or Contractor
who participates in an Aggregated Plan is not a newly eligible Participant and
this Section 2.02(B)(2) does not apply.
          (3) Certain Forfeitable Rights. If payment of Deferred Compensation is
subject to a condition requiring the Participant to perform services for the
Employer for at least 12 months after the Participant obtains the Legally
Binding Right to the Compensation to avoid forfeiture of the payment, the
Participant may make an Elective Deferral election no later than 30 days after
the Participant obtains the Legally Binding Right to the Compensation, provided
the Participant makes the election at least 12 months prior to the earliest date
on which the service forfeiture condition could lapse. If the Plan provides for
a waiver of the service condition upon the Participant’s death, Disability or
upon a Change in Control, and such event occurs before the end of the 12 month
minimum service period, the Participant’s elective Deferral election is valid
only if the election is timely under the Plan without regard to this
Section 2.02(B)(3).
          (4) Performance-Based Compensation. As to any Performance-Based
Compensation, a Participant may elect no later than 6 months before the end of
the performance period to defer such Compensation, provided that the
Participant: (i) continuously performs services from the later of the beginning
of the performance period or the date the Employer establishes the performance
criteria and at least through the date of the Participant’s election; and
(ii) may not make an election after the Compensation has become readily
ascertainable. For purposes of this Section 2.02(B)(4), if the Performance-Based
Compensation is a specified or calculable amount, the Compensation is readily
ascertainable if and when the amount is first substantially certain to be paid.
If the Performance-Based Compensation is not a specified or calculable amount,
the Compensation or any portion thereof is readily ascertainable when the amount
is first both calculable and substantially certain to be paid. In applying this
Section 2.02(B)(4), the Employer will bifurcate any right to payment as between
amounts which are readily ascertainable and amounts which are not readily
ascertainable.
          (5) Commissions.
               (a) Sales Commissions. For purposes of election timing under this
Section 2.02(B), if Compensation consists of Sales Commissions, the Participant
is treated as providing the services giving rise to the Commissions in the
Participant’s Taxable Year in which the customer remits payment to the Employer,
or, if applied consistently to all similarly situated service providers, the
Participant’s Taxable Year in which the sale occurs.
               (b) Investment Commissions. For purposes of election timing under
this Section 2.02(B), if Compensation consists of Investment Commissions, the
Participant is treated as providing the services giving rise to the Commissions
over the 12 months preceding the date as of which the overall value of the
assets or the asset accounts is determined for purposes of calculation of the
Investment Commissions.
          (6) Final Payroll Period. If Compensation is payable after the last
day of the Participant’s Taxable Year, but is Compensation for the Participant’s
services during the final payroll period within the meaning of Code §3401(b)
(or, as to a Contractor, a period not longer than such period) which contains
the last day of the Participant’s Taxable Year, the Compensation is treated for
purposes of an election under this Section 2.02(B), as Compensation: (i) for the
current Taxable Year in which the final payroll period commenced; or (ii) for
the subsequent Taxable Year in which the Employer pays the Compensation, as the
Employer elects in its Adoption Agreement. This Section 2.02(B)(6) does not
apply to Compensation for services performed over any period other than the
final payroll period as described herein, including an annual bonus. If the
Employer amends its Adoption Agreement after December 31, 2007, to alter the
timing rule of this Section 2.02(B)(6), any such amendment may not take effect
until 12 months after the later of the date the amendment is executed and is
effective. If the Plan is a restated Plan, whatever election the Employer makes
in it Adoption Agreement on or before December 31, 2007, applies to any period
spanning 2005 through 2007, as applicable, unless the Employer indicates
otherwise in its election.
          (7) Separation Pay/Window Program. If the Participant’s election
relates to Separation Pay (based on voluntary or involuntary Separation from
Service) and the Separation Pay is the subject of bona-fide, arm’s length
negotiations at the time of Separation from Service, the Participant may make an
election under this Section 2.02(B) at any time up to the time that the
Participant has a Legally Binding Right to the

14



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Separation Pay. This Section 2.02(B)(7) does not apply to any Separation Pay to
which the Participant obtained a Legally Binding Right before the negotiations
at the time of Separation from Service, including a right to payment subject to
a condition. If the Separation Pay results from a Window Program, the
Participant may make the election at any time up to the time that the
Participant’s election to participate in the Window Program becomes irrevocable.
          (8) Fiscal Year Employer. In the event that the Employer’s Taxable
Year is a not the same as the Participant’s Taxable Year, a Participant may
elect to defer Compensation which is co-extensive with one or more of the
Employer’s consecutive Taxable Years, and no amount of which is paid or payable
during the Employer’s Taxable Year or Years constituting the period of service,
by making an election no later than the end of the Employer’s Taxable Year which
precedes the Employer’s first Taxable Year in which the Participant performs the
service for which the Compensation is payable.
     (C) Election Changes/ Irrevocability. The Employer in its Adoption
Agreement will elect whether a Participant’s Elective Deferral election made
prior to the Section 2.02(B) deadline becomes irrevocable as to a Taxable Year:
(i) following the last day on which a Participant may make an election under
Section 2.02(B) for such Taxable Year; or (ii) if earlier, when the Participant
makes the election for a Taxable Year. For this purpose, a Participant’s
Elective Deferral election is considered made when the Employer accepts the
election. If the Employer elects to permit changes to an election up to the
Section 2.02(B) election deadline, a Participant may make any number of changes
to his/her Elective Deferral election during the period prior to the election
becoming irrevocable. If the Employer elects in its Adoption Agreement and under
Section 2.02(D) that a Participant’s election is continuing, the Participant is
deemed to have made an irrevocable election as to each Taxable Year on the last
day that the Participant could have made an election under Section 2.02(B). As
such, the Participant may revoke or modify a continuing election for a Taxable
Year up to the date that such election is deemed made and irrevocable for that
Taxable Year. A change payment election under Section 4.02(B) or a permissible
acceleration under Section 4.02(C)(3) does not render an Elective Deferral
election and an accompanying initial payment election under Section 4.02(A)
revocable within the meaning of this Section 2.02(C).
     (D) Election Duration/Cancellation. As the Employer elects in its Adoption
Agreement, a Participant’s Elective Deferral election remains in effect:
(i) only for the duration of the Taxable Year for which the Participant makes
the election; or (ii) for the duration of the Taxable Year for which the
Participant makes the election and for all subsequent Taxable Years unless the
Participant executes a subsequent timely election, modification or revocation. A
Participant, subject to Plan requirements regarding election timing, may make a
new election, or may revoke or modify an existing election effective no earlier
than for the next Taxable Year, provided that under Section 4.02(C)(3), a
Participant may cancel an existing and otherwise irrevocable election for a
Taxable Year at any time following the Participant’s receipt of an Unforeseeable
Emergency distribution or of a distribution from the Employer’s 401(k) plan
based upon hardship within the meaning of Treas. Reg. §1.401(k)-1(d)(3).
     (E) “Non-Elections” or Deemed Compliance.
          (1) Linkage to Qualified or Certain Foreign Plans. The following are
not elections under Section 2.02(B): (i) the amount of Compensation Deferred
under this Plan is determined under a formula for determining benefits under the
Employer’s qualified plan or broad-based foreign retirement plan (but applied
without regard to Code or foreign law imposed limitations); or (ii) the amount
of Compensation Deferred under this Plan is offset by some or all benefits
provided under the Employer’s qualified plan or broad-based foreign plan and
where in either case the amount of Compensation Deferred under the Plan
increases on account of changes in the Code or foreign law imposed benefit
limitations applicable to the qualified plan or foreign plan, provided in either
case such operation does not result in a change in the time or form for payment
under this Plan and that the change in the amounts of Compensation Deferred do
not exceed the change in amounts deferred under the qualified plan or foreign
plan.
          (2) Actions/Inactions (including Wraparound Elections). The following
Participant actions or in actions are not elections under Section 2.02(B), even
if they result in an increase in Compensation Deferred under the Plan:
(i) election or non-election under the Employer’s qualified plan or broad-based
foreign plan as to receipt of a subsidized or ancillary benefit under such
plans; (ii) an amendment of such other plans’ benefits to add or remove a
subsidized or ancillary benefit or to freeze or limit future accruals under the
© Copyright 2007 SunGard

15



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
qualified plan or foreign plan or to reduce existing benefits under the foreign
plan; or (iii) a Participant’s Wraparound Election, provided in all cases such
action or inaction does not result in a change in the time or form for payment
under this Plan and that under clauses (i) and (ii) above, the change in the
amounts of Compensation Deferred do not exceed the change in amounts deferred
under the qualified plan or foreign plan.
          (3) Elections under a Cafeteria (125) Plan. If a Participant who is
also a participant in a cafeteria (Code §125) plan of the Employer, changes an
election under the cafeteria plan with the result that the amount of
Compensation Deferred under this Plan changes on account of an increase or
decrease in Compensation under this Plan as a result of the cafeteria plan
election, the cafeteria plan election is not an election for purposes of
Section 2.02(B).
          (4) USERRA Rights. The requirements of Section 2.02(B) are deemed
satisfied as to any Elective Deferral election (including an initial payment
election) which the Plan provides to satisfy the requirements of USERRA.
          (5) Annualizing Recurrent Partial Year Compensation. If a Participant
is receiving recurring part-year Compensation, the Participant’s election to
defer all or a portion of such Compensation to be earned during a particular
service period is deemed to satisfy the requirements of Section 2.02(B) if the
Participant makes the election before the services giving rise to the
Compensation begin and the election does not defer payment of any of such
Compensation to a date beyond the last day of the 13th month following the first
date of the service period. For purposes of this Section 2.02(E)(5), recurring
part-year Compensation means Compensation paid for services rendered as to a
position the Participant and the Employer reasonably anticipate will continue on
similar terms and on similar conditions in subsequent years, and will require
services to be provided in successive service periods, each of which comprises
less than 12 months and each of which begins in one Taxable Year of the
Participant and ends in the next Taxable Year. This Section 2.02(E)(5) applies
only once to Compensation Deferred such that the same amount may not again be
treated as recurring part-year Compensation and subject to a second deferral
election.
     2.03 Nonelective Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Nonelective Contributions to the
Plan, and the terms and conditions applicable to any Nonelective Contributions.
     2.04 Matching Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Matching Contributions to the
Plan, and the terms and conditions applicable to any Matching Contributions.
     2.05 Actual or Notional Contribution. The Employer will specify in its
Adoption Agreement whether it will make any Employer Contribution as a notional
contribution or as an actual contribution. If the Employer establishes the
Trust, any Employer Contributions to the Trust will be actual contributions.
     2.06 Allocation Conditions. The Employer will specify in its Adoption
Agreement or an exhibit thereto any employment or other condition applicable to
the allocation of Employer Contributions for a Taxable Year.
     2.07 Timing. The Employer may elect to make any Employer Contribution for a
Taxable Year at such times as Code §409A or Applicable Guidance may permit. The
Employer is not required to contribute any actual contribution (or to post any
notional contribution) to an Account at the time that the Employer makes its
contribution election.
     2.08 Administration. The Employer will administer all Employer
Contributions in the same manner as Elective Deferrals, and will treat the
Employer’s election to make Employer Contributions as an Elective Deferral
election, except as the Plan otherwise provides. If the Employer establishes the
Trust, the Employer will remit any Elective Deferrals to the Trust and will make
any Employer Contributions to the Trust. Any Employer Contribution is not
subject to an immediate Participant right to elect a cash payment in lieu of the
Employer Contribution and such amounts are payable only in accordance with the
Plan terms.

16



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
III. VESTING AND SUBSTANTIAL RISK OF FORFEITURE
     3.01 Vesting Schedule or other Substantial Risk of Forfeiture. The Employer
will specify in its Adoption Agreement any vesting schedule or other Substantial
Risk of Forfeiture applicable to Participant Accounts. If the Plan is an
Ineligible 457 Plan, the Employer must specify a Substantial Risk of Forfeiture.
     3.02 Immediate Vesting on Specified Events. The Employer will specify in
its Adoption Agreement whether a Participant’s Account is Vested without regard
to Years of Service if the Participant Separates from Service on or following
Retirement Age, or as a result of death, Disability, or other events.
     3.03 Application of Forfeitures. A Participant will forfeit any non-Vested
Accrued Benefit (where vesting is based on a service condition) upon Separation
from Service. A Participant will forfeit any other non-Vested Accrued Benefit
when the condition constituting a Substantial Risk of Forfeiture can no longer
be satisfied, such as its expiration date. The Employer will specify in its
Adoption Agreement how it will apply Participant forfeitures under the Plan.
IV. BENEFIT PAYMENTS
     4.01 Payment Events. The Employer in its Adoption Agreement will specify
the Plan permissible payment events as all or some of the following payment
events affecting a Participant: (i) Separation from Service; (ii) death;
(iii) Disability; (iv) a Specified Time or pursuant to a Fixed Schedule;
(v) Change in Control; or (vi) Unforeseeable Emergency. As to payment events
(i), (ii),(iii) (v) and (vi), the Plan will pay to the Participant the Vested
Accrued Benefit held in the Participant’s Account on the applicable payment
event or on another specified payment date as provided in Section 4.01(A).
Payment will commence at the time and payment will be made in the form and
medium specified under Section 4.02. See Section 4.02 as to payment elections,
including as to payment events under this Section 4.01.
     (A) Payment on Objective and Nondiscretionary (Specified) Payment Date(s).
The Plan or an initial payment election or change payment election must provide
for a payment date that the Employer, at the time of the payment event, can
determine objectively and without the exercise of discretion. Such payment date
may, but need not, coincide with a payment event, but any payment date must be
on or following and must relate to a Plan payment event.
          (1) Payment Schedule as Payment Date. A specified payment date may
include a payment schedule which is objectively determinable and
nondiscretionary based on the date of the payment event and that would qualify
as a Fixed Schedule if the payment event were a fixed date. An election of a
payment schedule must be made at the time of the election of the payment event.
          (2) Designation of Year or Other Period. A specified payment date or a
specified payment schedule with regard to any payment event other than a
Specified Time or pursuant to a Fixed Schedule may include: (i) a Participant’s
Taxable Year or Years; or (ii) a designated period of time but only if the
designated period both begins and ends within one Taxable Year of the
Participant or the designated period is not more than 90 days and the
Participant does not have the right to designate the Taxable Year of payment
except under a change payment election under Section 4.02(B). For purposes of
clause (ii), this includes designation of payment on or before the last date of
the designated (maximum 90 day) period but after the payment event occurs.
          (3) Deemed Payment Date. If the Adoption Agreement or any such
election provides for payment only in a designated Taxable Year or Years, the
payment date is deemed to be January 1 of that Year or Years. If the Adoption
Agreement or any such election provides for payment only in a designated period,
the payment date is deemed to be the first day in the relevant period.
     (B) Payment Event Default. This Section 4.01(B) applies if the Employer in
its Adoption Agreement fails to elect one or more payment events described in
this Section 4.01, if a Participant or the Employer under Section 4.02 fails to
elect one of more payment events where the Adoption Agreement affords them such
an election, or if the Employer under Section 4.06 rejects the election and the
Participant does not timely file a new election the Employer accepts. In such
event, the Plan will pay the affected Participant’s Vested Benefit
© Copyright 2007 SunGard

17



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
held in the Participant’s Account following the earlier of the Participant’s
Separation from Service or death. See Section 4.02(A)(5) as to the applicable
default for the time, form and medium of such payments. If this default
provision applies, the default payment is deemed to be an initial payment
election under the Plan.
     (C) Multiple Payment Events; Sequencing. The Plan or an initial payment
election or a change payment election may provide for more than one permissible
payment event and may provide for payment upon the earliest or latest of more
than one permissible payment event. See Section 4.02(A)(4) as to limitations on
the number of time and form of payment elections which may apply to a single
payment event. In a Separation Pay Plan, the Plan or any election may provide
for any payment only upon Separation from Service (including as a result of
death or Disability).
     (D) Payment to Specified Employees. Notwithstanding anything to the
contrary in the Plan or in a Participant or Employer payment election, the Plan
may not make payment, based on Separation from Service to a Participant who, on
the date of Separation from Service is a Specified Employee, earlier than
6 months following Separation from Service (or if earlier, upon the Specified
Employee’s death), except as permitted under this Section 4.01(D). This
limitation applies regardless of the Participant’s status as a Specified
Employee or otherwise on any other date including the next Specified Employee
effective date had the Participant continued to render services through such
date. The Employer, operationally and without any direct or indirect Participant
election, will elect whether any payments that otherwise would be payable to the
Specified Employee during the foregoing 6 month period: (i) will be accumulated
and payment delayed until the first day of the seventh month that is after the
6 month period; or (ii) will be delayed by 6 months as to each installment
otherwise payable during the 6 month period. This Section 4.01(D) does not apply
to payments made on account of a domestic relations order, payments made because
of a conflict of interest, or payment of employment taxes, all as described in
Treas. Reg. 1.409A-3(i)(2)(i). This Section 4.01(D) also does not apply to any
reimbursement or in-kind benefit which is Separation Pay but which is not
Deferred Compensation under Section 1.18(A).
     (E) Deemed Separation of Contractor. The Employer in its Adoption Agreement
may elect to apply the special payment timing rules in this Section 4.01(E) as
to Contractors. Compliance with this Section 4.01(E) results in the Contractor
being deemed to have incurred a Separation from Service under Section 1.39.
Under this Section 4.01(E): (i) the Plan will not pay a Contractor’s Account, or
any portion thereof, before a date that is at least 12 months after the
expiration of the contract (or all contracts) under which the Contractor
performs services for the Employer; and (ii) no amount payable under clause
(i) will be paid to the Contractor if the Contractor (whether as a Contractor or
an Employee) performs services for the Employer after the contract(s)’
expiration and before the payment date.
     4.02 Timing, Form and Medium/ Payment Elections. Unless the Employer under
Section 4.02(A) and/or 4.02(B) permits Employer or Participant elections, the
Employer (in addition to its election of permissible payment events under
Section 4.01) will elect in its Adoption Agreement the permissible: (i) payment
timing; (ii) payment form (lump-sum, installments, annuity or other form,
including a combination thereof); and (iii) payment medium (cash or property)
applicable to Plan Accounts (all of which elections are collectively, “payment
elections”). Until the Plan pays a Participant’s entire Vested Accrued Benefit,
the Plan will continue to credit the Participant’s Account with Earnings, in
accordance with Section 5.02(A) or Section 5.03(B) as applicable. A permissible
payment medium election may, but is not required to be, made at the same time as
the initial payment election or change payment election, but must be made a
reasonable time before any payment date. No election as to payment medium may
change the time or form of payment.
     (A) Initial Payment Election. The Employer will elect in its Adoption
Agreement: (i) whether a Participant or the Employer may make an initial payment
election or whether there are no Participant or Employer initial payment
elections and the payment events, timing, form and medium are controlled by the
Employer’s Adoption Agreement elections; and (ii) whether any Participant
payment election applies to all Account types or only applies to a Participant’s
Elective Deferral Account. A Participant must make any permissible initial
payment election on a form the Employer provides for that purpose.
          (1) No elections are a Deemed Initial Election. If the Employer elects
in its Adoption Agreement not to provide any Participant or Employer initial
payment elections, the elected Adoption Agreement and applicable Plan provisions
constitute an initial payment election under the Plan.

18



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
          (2) Timing.
               (a) Participant Election. A Participant must make an initial
payment election at the time of the Participant’s Elective Deferral election
under Section 2.02(B), or in the absence of such an Elective Deferral election
but where the Participant may make an initial payment election as to Employer
Contributions, within the same time period as such an Elective Deferral election
would be permitted.
               (b) Employer Election. The Employer must make an initial payment
election as to a Participant at the time that the Employer grants a Legally
Binding Right to Deferred Compensation to the Participant, or, if later, by the
time that the Participant would have had to make such election, if the Plan had
permitted the Participant to make such an election. In the case of a newly
eligible Participant or a new Plan described under Section 2.02(B)(2), the
Employer must make the initial payment election no later than 30 days after the
date the Employee or Contractor becomes a Participant and the pro ration
provisions of Section 2.02(B)(2)(c) do not apply to such Employer election.
          (3) Future Deferred Compensation and Earnings. A payment election may
apply only to the Deferred Compensation that is the subject of the Elective
Deferral election or the Employer Contribution or may apply to such Deferred
Compensation and to all future Deferred Compensation, as the payment election
indicates. A payment election separately may apply to Deferred Compensation and
to the Earnings thereon provided that the Plan credits Earnings at least
annually.
          (4) Limitations on Payment Time and Form; Multiple Payment Events.
Except as otherwise provided in this Section 4.02(A)(4), the Plan or a payment
election may designate only one time and form of payment for each of the
following payment events: Separation from Service, Disability, death or Change
in Control.
               (a) Disability, Death or Change in Control. In the case of
payment in the event of Disability, death or Change in Control, the Plan or
payment election may provide for one time and/or method of payment if the event
occurs on or before one specified date and may provide for an alternative time
and form of payment if the event occurs after the specified date.
               (b) Separation From Service. In the case of payment in the event
of Separation from Service, the Plan or payment election may provide for an
alternative time and form of payment where: (i) Separation from Service occurs
within a limited period of time not exceeding two years following a Change in
Control; (ii) Separation from Service occurs before or after a specified date or
Separation occurs before or after the combination of a specified date and a
specified period of service determined under a predetermined, nondiscretionary
objective formula or pursuant to the method for crediting service under a
qualified plan of the Employer (but not both of the options under clause (ii));
and Separation from Service which is not described in clause (i) or (ii).
However, neither the Plan nor a payment election may provide for a different
time and form of payment based on whether Separation from Service is Voluntary
or Involuntary or based on the Participant’s marital status at the time of
Separation from Service.
               (c) Unforeseeable Emergency. If the Employer in its Adoption
Agreement elects to permit Unforeseeable Emergency as a payment event, a
Participant at any time may request payment based on Unforeseeable Emergency by
submitting to the Employer a form the Employer provides for this purpose. The
Plan will make payment to the Participant within 90 days following the
Employer’s acceptance of the Participant’s Unforeseeable Emergency payment
request. If that 90-day period spans more than one Taxable Year of the
Participant, the Participant will not have any discretion over the Taxable Year
of payment. See Section 1.51 as to additional requirements relating to an
Unforeseeable Emergency payment.
               (d) Addition, Change or Deletion of Time and Form. The addition,
change, or deletion of an alternative time and form of payment (after the
initial payment election has become irrevocable) as permitted under this
Section 4.02(A)(4) is a change payment election subject to Section 4.02(B) and
is subject to Section 4.02(C).
          (5) Time, Form and Medium Default. If the Participant or the Employer
as applicable has the right to make an initial payment election but fails to do
so, or if the Employer rejects the Participant’s election under Section 4.06 and
the Participant does not make a new timely election the Employer accepts, the
Plan
© Copyright 2007 SunGard

19



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
will pay the affected Participant’s Vested Accrued Benefit attributable to the
non-election under this default provision, in a lump-sum cash payment 13 months
following the earliest event permitting payment of the Participant’s Account
under Section 4.01 (including, if applicable, the default payment events under
Section 4.01(B)). If this default provision applies, the default payment is
deemed to be an initial payment election under the Plan.
     (B) Change Payment Election. The Employer will elect in its Adoption
Agreement whether the Employer or a Participant may make a change payment
election under this Section 4.02(B). If the Plan permits change elections, the
Employer in its Adoption Agreement will elect whether to limit the number of
change payment elections. If the Plan permits a Participant or the Employer to
change existing payment elections (initial or change payment elections) as to
any or all Deferred Compensation, including any Plan specified initial payment
election or a default payment applicable in the absence of an actual initial
payment election, any such change payment election must comply with this
Section 4.02(B). A change payment election may add or delete payment events, may
delay payment and/or may change the form of payment, provided the change does
not result in an impermissible acceleration under Section 4.02(C). The Employer
in its Adoption Agreement will elect whether a Beneficiary following a
Participant’s death may make a change payment election under this
Section 4.02(B). A Participant’s change of Beneficiary is not a change payment
election provided that the time and method of payment is not otherwise changed.
See Section 4.02(B)(3) as to changes of Beneficiary where the payment method is
a life annuity. A Participant or Beneficiary must make any change payment
election on a form the Employer provides for such purpose.
          (1) Conditions on Change Payment Elections.
               (a) Election Timing/Deferral of Payment. Any change payment
election: (i) may not take effect until at least 12 months following the date
the change payment election is made; (ii) if the change payment election relates
to a payment based on Separation from Service or on Change in Control, or if the
payment is at a Specified Time or pursuant to a Fixed Schedule, the change
payment election must result in payment being made not earlier than 5 years
following the date upon which the payment otherwise would have been made (or, in
the case of a life annuity or installment payments treated as a single payment,
5 years from the date the first amount was scheduled to be paid); and (iii) if
the change payment election relates to payment at a Specified Time or pursuant
to a Fixed Schedule, the Participant or Employer must make the change payment
election not less than 12 months prior to the date the payment is scheduled to
be made (or, in the case of a life annuity or installment payments treated as a
single payment, 12 months prior to the date the first amount was scheduled to be
paid).
               (b) Application of Other Rules. A change payment election must
satisfy the Plan provisions applicable to initial payment elections under
Section 4.02(A)(4) related to multiple payment events and Section 4.02(A)(3)
regarding scope and Earnings also applies to change payment elections. For
purposes of application of Section 4.02(A)(4), Section 4.02(B)(1)(a) applies
separately as to each Payment described under Section 4.02(B)(2) and due upon
each payment event.
               (c) Rejection. If the Employer under Section 4.06 rejects a
Participant or Beneficiary change payment election, the Participant’s initial
payment election or deemed initial payment election continues to apply unless
and until the Participant makes another change payment election which the
Employer accepts.
               (d) USERRA Rights. The requirements of Section 4.02(B) are deemed
satisfied as to any change payment election which the Plan provides to satisfy
the requirements of USERRA. Such elections are not an acceleration under
Section 4.02(C).
          (2) Definition of “Payment.” Except as otherwise provided in
Section 4.02(B)(3), a “payment” for purposes of applying Section 4.02(B)(1) is
each separately identified amount the Plan is obligated to pay to a Participant
on a determinable date and includes amounts paid for the benefit of the
Participant. An amount is “separately identified” only if the amount is
objectively determinable under a nondiscretionary formula. A payment includes
the provision of any taxable benefit, including payment in cash or in-kind. A
payment includes, but is not limited to, the transfer, cancellation or reduction
of an amount of Deferred Compensation in exchange for benefits under a welfare
benefit plan, fringe benefits excludible under Code §§119 or 132, or any other
benefit that is excluded from gross income. In the case of a Specified Time or a

20



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Fixed Schedule, “payment” for purposes of Section 4.02(B)(1) means as further
described in Treas. Reg. §1.409A-3(i)(1).
          (3) Life Annuities and Installment Payments.
               (a) Life Annuities. A life annuity is treated as a single
payment. For purposes of this Section 4.02(B)(3), a “life annuity” is a series
of substantially equal periodic payments, payable not less frequently than
annually, for the life (or life expectancy) of the Participant, or the joint
lives (or life expectancies) of the Participant and of his/her Beneficiary. A
change of Beneficiary which occurs before the initial payment of a life annuity
is not a change payment election. A change in the form of payment before any
annuity payment has been made from one type of life annuity to another with the
same scheduled date for the first payment is not subject to the change payment
election requirements provided that the annuities are actuarially equivalent
applying reasonable actuarial assumptions and that at any given time, the same
actuarial assumptions and methods are used to value each annuity. The
requirement of actuarial equivalence applies for the duration of the
Participant’s participation in the Plan such that the annuity payment must be
actuarially equivalent at all times for the annuity payment options to be
treated as a single time and method of payment. The Plan over time may change
actuarial assumptions and methods provided such methods and assumptions are
reasonable. The following features are disregarded in determining if the payment
is a life annuity but are taken into account in determining if one life annuity
is the actuarial equivalent of another: (i) term certain features under which
payments continue for the longer of the annuitant’s life or for a fixed period
of time; (ii) pop-up features under which payments increase upon the death of
the Beneficiary or other event which eliminates the survivor annuity; (iii) cash
refund features under which there is a payment on the death of the last
annuitant in an amount not greater than the excess of the present value of the
annuity at the annuity starting state over the total payments before the last
annuitant’s death; (iv) a feature under which the annuity provides higher
periodic payments before the expected commencement of Social Security or
Railroad Retirement Act benefits and lower payments after the expected
commencement of such benefits, such the combined payments are approximately
level before and after the expected commencement date; and (v) features
providing for a cost-of-living increase in the annuity payment in accordance
with Treas. Reg. §1.409A-6, Q & A-14(A)(1) or (2). A joint and survivor annuity
does not fail to be actuarially equivalent to a single life annuity solely due
to the value of a subsidized survivor benefit provided the annual lifetime
annuity to the Participant is not greater than the annual lifetime benefit to
the Participant under the single life annuity and the annual survivor annuity
benefit is not greater than the annual lifetime annuity to the Participant under
the joint and survivor annuity.
               (b) Installments. The Employer in its Adoption Agreement will
elect whether to treat a series of installment payments which are not a life
annuity as a single payment or as a series of separate payments. If the Employer
fails to so elect, the Employer must treat the installments as a single payment.
Any election to treat installments as separate payments applies at all times
with respect to the amount deferred. For purposes of this Section 4.02(B)(3), a
“series of installment payments” means payment of a series of substantially
equal periodic amounts to be paid over a predetermined number of years, except
to the extent that any increase in the payment amounts reflects reasonable
Earnings through the date of payment. For this purpose, a series of installment
payments over a predetermined period and: (i) a series of installments over a
shorter or longer period; and (ii) a series of installments over the same period
but with a difference commencement date, are different times and methods of
payment and a change in the predetermined period or commencement date is subject
to this Section 4.02(B). An installment payment does not fail to be an
installment solely because the plan provides for an immediate payment of all
remaining installments if the present value of the Deferred Compensation to be
paid in the remaining installments falls below a predetermined amount, and the
immediate payment in not an acceleration under Section 4.02(C) provided that the
payment election establishes this feature, including the predetermined amount
triggering immediate payment and that any change to the feature is subject to
this Section 4.02(B). If the Plan is a restated Plan, whatever election the
Employer makes in it Adoption Agreement on or before December 31, 2007, applies
to any period spanning 2005 through 2007, as applicable, unless the Employer
indicates otherwise in its election.
          (4) Coordination with Anti-Acceleration Rule. The definition of
“payment” in Sections 4.02(B)(2) and (3) also applies to Section 4.02(C). A
change payment election may change the form of payment to a more rapid schedule
(including a change from installments to a lump-sum payment) without violating
Section 4.02(C), provided any such change remains subject to the change payment
election provisions under this Section 4.02(B).
© Copyright 2007 SunGard

21



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
          (5) Multiple Payment Events. If the Plan permits multiple payment
events, the change payment election provisions of Section 4.02(B)(1) apply
separately as to each payment due upon each payment event. The addition or
deletion of a permissible payment event to Deferred Compensation previously
deferred is subject to the change election provisions of Section 4.02(B)(1)
where the additional event may cause a change in the time or form of payment.
However the addition of death, Disability or Unforeseeable Emergency as an
“earliest of” payment event is not a change payment election and is not an
impermissible acceleration under Section 4.02(C).
          (6) Domestic Relations Orders. An election, pursuant to or reflected
in a domestics relations order under Code §414(p)(1)(B), by someone other than
the Participant, as to payments to a person other than the Participant, is not a
change payment election subject to this Section 4.02(B).
          (7) Certain Payment Delays not Subject to Change Payment Election
Rules. The Employer operationally will elect whether to apply the some or all of
the following payment delay provisions. The Employer in applying such provisions
must treat all payments to similarly situated service providers on a reasonably
equivalent basis. If applicable, these provisions do not result in the Plan
failing to provide for payment upon a permissible event as Code §409A requires
nor are the delays treated as a change payment election under this
Section 4.02(B).
               (a) Non-deductible Payment. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the Employer’s deduction
for the scheduled payment of the Participant’s Deferred Compensation will be
barred under Code §162(m). In such event, the Plan (without any Participant
election as to timing) will pay such Deferred Compensation either in the
Participant’s first Taxable Year in which the Employer reasonably anticipates or
should reasonably anticipate that Code §162(m) will not apply or during the
period beginning on the date the affected Participant Separates from Service and
ending on the later of the last day of the Participant’s Taxable Year in which
the Separation occurs or the 15th day of the third month following the
Separation. If the Employer fails to delay under this Section 4.02(B)(7)(a) all
scheduled payments during a Taxable Year which could be so delayed, the
Employer’s delay of any payment is a change payment election subject to this
Section 4.02(B). If the Employer delays payment until the Participant’s
Separation from Service, the payment is considered as made based on Separation
from Service for purpose of application of Section 4.01(D) and payment to a
Specified Employee will be made on the date that is six months after Separation
from Service.
               (b) Securities or Other Laws. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the payment will violate
Federal securities law or other applicable law. The Plan will pay such Deferred
Compensation at the earliest date at which the Employer reasonably anticipates
that the payment will not cause a violation of such laws. For purposes of this
Section 4.02(B)(7)(b), a violation of “other applicable law” does not include a
payment which would cause inclusion of the Deferred Compensation in the
Participant’s gross income or which would subject the Participant to any Code
penalty or other Code provision.
               (c) Change in Control. The Plan may delay payment to a
Participant related to a Change in Control and that occur under the
circumstances described in Treas. Reg. 1.409A-3(i)(5)(iv).
               (d) Other. The Plan may delay payment to a Participant upon such
other events as Applicable Guidance may permit.
     (8) Extension of Short-Term Deferral. A Participant who, after the deadline
for an initial payment election under Section 4.02(A)(2)(a), makes an election
to defer payment of an amount which, but for the election, would be a short-term
deferral under Treas. Reg. 1.409A-1(b)(4) and not subject to 409A, makes a
change payment election subject to this Section 4.02(B) and in applying
Section 4.02(B), the Plan treats the scheduled payment date as the date the
Substantial Risk of Forfeiture lapses; provided that a Participant making such
an election may provide for payment upon a Change in Control without regard to
the 5 year requirement under clause (ii) of Section 4.02(B)(1)(a).
     (C) No Acceleration.

22



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
          (1) General Rule. No person may accelerate the time or schedule of any
Plan payment or amount scheduled to be paid under the Plan. For this purpose,
the payment of an amount substituted for the Deferred Compensation is a payment
of the Deferred Compensation, as provided in Treas. Reg. §1.409A-3(f).
          (2) Not an Acceleration. Certain actions as described in Treas. Reg.
§§1.409A-3(j)(1), (2), (3), (5) and (6) are not an acceleration including:
(i) certain payments made as a result of an intervening payment event and made
in accordance with Plan provisions or pursuant to an initial payment election
under Section 4.02(A) or a change payment election under Section 4.02(B);
(ii) the Employer’s waiver or acceleration of the satisfaction of any condition
constituting a Substantial Risk of Forfeiture provided that payment is made only
upon a permissible payment event; (iii) the addition of death, Disability or
Unforeseeable Emergency as payment events where such addition results in an
earlier payment than would have occurred without the addition of such events
(iv) an election to change Beneficiaries (including before the commencement of a
life annuity) the if the time and form of payment does not change (except where
under a life annuity a change in time of payments results solely from the
different life expectancy of the new Beneficiary); (v) a decrease in the
Compensation Deferred under the Plan as a result of certain linkage to qualified
plans or broad-based foreign plans or certain other actions or inactions,
including related to Wraparound Elections; or (vi) a change to a cafeteria plan
election (under Code §125(d)) resulting in a change in the Compensation Deferred
under this Plan.
          (3) Permissible Accelerations/ Including Cash-Out. Notwithstanding
Section 4.02(C)(1), the Employer in its sole discretion and without any
Participant discretion or election, operationally may elect accelerations of the
time or schedule of payment from the Plan in any or all of the circumstances
described in Treas. Reg. §§1.409A-3(j)(4)(ii) through (xiv). Such circumstances
include, but are not limited to, the mandatory lump-sum payment of the
Participant’s entire Vested Accrued Benefit at any time provided that the
Employer evidences its discretion to make such payment in writing no later than
the date of payment, the payment results in the termination and liquidation of
the Participant’s interest under the Plan and under all Aggregated Plans, and
the payment amount does not exceed the applicable dollar amount under Code
§402(g)(1)(B). The Employer in applying this Section 4.02(C)(3) must treat all
similarly situated service providers on a reasonably equivalent basis. See
Section 6.03 as to Plan termination which also results in a permissible
acceleration.
     4.03 Withholding. The Employer will withhold from any payment made under
the Plan and from any amount taxable under Code §409A, all applicable taxes, and
any and all other amounts required to be withheld under Applicable Guidance.
     4.04 Beneficiary Designation. A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any Vested Accrued Benefit remaining in the Participant’s Account at death.
The Employer will provide each Participant with a form for this purpose and no
designation will be effective unless made on that form and delivered to the
Employer. A Participant may modify or revoke an existing designation of
Beneficiary by executing and delivering a new designation to the Employer. In
the absence of a properly designated Beneficiary, the Employer will pay a
deceased Participant’s Vested Accrued Benefit to the Participant’s surviving
spouse and if none, to the Participant’s then living lineal descendants, by
right of representation, and if none, to the Participant’s estate. If a
Beneficiary is a minor or otherwise is a person whom the Employer reasonably
determines to be legally incompetent, the Employer may cause the Plan or Trust
to pay the Participant’s Vested Accrued Benefit to a guardian, trustee or other
proper legal representative of the Beneficiary. The Plan’s or Trust’s payment of
the deceased Participant’s Vested Accrued Benefit to the Beneficiary or proper
legal representative of the Beneficiary completely discharges the Employer, the
Plan and Trust of all further obligations under the Plan.
     4.05 Payments Treated as Made on Payment Date.
     (A) Certain Late Payments. The Plan’s payment of Deferred Compensation is
deemed made on the Plan required payment date or payment election required
payment date even if the Plan makes payment after such date, provided the
payment is made by the latest of: (i) the end of the Taxable Year in which the
payment is due; (ii) the 15th day of the third calendar month following the
payment due date provided that the Participant is not able, directly or
indirectly, to designate the Taxable Year of payment; (iii) in case the Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond
© Copyright 2007 SunGard

23



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
the Participant’s control (or the control of the Participant’s Beneficiary), in
the first Taxable Year of the Participant in which payment is practicable;
(iv) in case the making of the payment on the specified date would jeopardize
the Employer’s ability to continue as a going concern, in the first Taxable Year
of the Participant in which the payment would not have such effect. The Employer
may cause the Plan or Trust to pay a Participant’s Vested Accrued Benefit on any
date which satisfies this Section 4.05(A) and that is administratively
practicable following any Plan specified payment date or the date specified in
any valid payment election.
               (1) Change in Control. In the case of certain Change in Control
events, as described in Treas. Reg. §1.409A-3(i)(5)(iv), certain transaction
based compensation paid on the same schedule and on the same terms as apply to
shareholders generally with respect the Employer’s stock or as the payments to
the Employer, is treated as paid on the designated payment date. Further, such
payments made within 5 years after the Change in Control event are deemed
compliant with Sections 4.02(A) and (B).
               (2) Disputed Payments. In the event of a dispute between the
Employer and a Participant as to whether Deferred Compensation is payable to the
Participant or as to the amount thereof, or any other failure to pay, payment is
treated as paid on the designated payment date if such payment is made in
accordance with Treas. Reg. §1.409A-3(g).
     (B) Early Payments. The Employer also may cause the Plan or Trustee to pay
on a date no earlier than 30 days before the specified payment date provided the
Participant is not able, directly or indirectly, to designate the Taxable Year
of the payment. Such “early” payments are not an accelerated payment under
Section 4.02(C).
     4.06 Payment Election Requirements. The term “payment election,” for
purposes of this Section 4.06(B) and the Plan generally, means either an initial
payment election under Section 4.02(A) or a change payment election under
Section 4.02(B).
     (A) Compliance with Plan Terms. All initial payment elections and change
payment elections must be consistent with the Plan and with the Adoption
Agreement.
     (B) When Election is Considered Made; Irrevocability.
               (1) Participant Elections. A Participant’s payment election is
not considered made for any purpose under the Plan until both: (i) the Employer
approves the election; and (ii) the election has become irrevocable. A
Participant’s payment election is always revocable until the Employer accepts
the election, which acceptance must occur within the time period described in
Section 4.06(C). A Participant’s payment election becomes irrevocable as the
Employer elects in its Adoption Agreement.
               (2) Employer Elections. The Employer’s payment election is not
considered made for any purpose under the Plan until the election has become
irrevocable. The Employer’s initial payment election is irrevocable after the
last permissible date for making the election under Section 4.02(A)(2)(b). The
Employer’s change payment election relating to payment at a Specified Time or
pursuant to a Fixed Schedule is irrevocable after the last permissible date for
making the election under Section 4.02(B)(1)(a). The Employer’s change payment
election relating to payment based on any other payment event (not a Specified
Time or Fixed Schedule) remains revocable for 30 days following the Employer’s
execution of the change payment election.
               (3) Effect of Changes While Election is Revocable. Any change
made to a payment election while the election remains revocable is not a change
payment election, either for purposes of Section 4.02(B)(1)(a) timing rules or
in applying any Plan limit on the number of change payment elections a
Participant may make as to any amount of Deferred Compensation. Any modification
to a payment election after the election has become irrevocable is a change
payment election (if made with respect to an initial payment election) or is a
new change payment election (if made with respect to a change payment election).
               (4) Continuing Elections. If an initial payment election is
continuing under Section 4.02(A)(3), such that it applies to Compensation
Deferred in one or more Taxable Years beginning after the first Taxable Year to
which the payment election applies, the payment election is revocable as to such
future Taxable Years

24



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
until the last permissible date under Section 402(A)(2)(b) for making the
election with regard to such future Taxable Year or Years.
     (C) Employer Approval of Participant and Beneficiary Elections. The
Employer expressly and in writing must approve any Participant or Beneficiary
payment election as to timing, form and medium, even if the Plan and Adoption
Agreement permit such election. The Employer, in its absolute discretion, may
withhold approval for any reason, including, but not limited to, non-compliance
with Plan terms. However, the Employer must approve or reject any such election
within the time period during which the Participant or Beneficiary would have
had to make the election. If the Employer does not so approve or reject a
payment election, the election is deemed rejected within such time period. With
regard to initial payment elections, unless the Participant subsequently makes a
timely initial payment election the Employer accepts, the Employer will pay the
Participant’s Vested Accrued Benefit under the payment event, timing, form and
medium default provisions of Sections 4.01(B) and 4.02(A)(5).
     (D) Preservation of Pre-2008 Payment Elections. If the Plan is a
restatement of a Plan which was in effect before January 1, 2008, as to pre-2008
Deferred Compensation (and Earnings thereon) which is a 409A Amount, the Plan
preserves any 409A permissible payment elections under the Plan which elections
are not available under the Plan as to Compensation Deferred after 2007, subject
to any change payment election made as to such pre-2008 Deferred Compensation.
V. TRUST ELECTION AND PLAN EARNINGS
     5.01 Unfunded Plan. The Employer as it elects in its Adoption Agreement
intends this Plan to be an unfunded plan that is wholly or partially exempt
under ERISA. No Participant, Beneficiary or successor thereto has any legal or
equitable right, interest or claim to any property or assets of the Employer,
including assets held in any Account under the Plan except as the Plan otherwise
permits. The Employer’s obligation to pay Plan benefits is an unsecured promise
to pay. Any assets held in Plan Accounts remain subject to claims of the
Employer’s general creditors and no Participant’s or Beneficiary’s claim to Plan
assets has any priority over any general unsecured creditor of the Employer.
Except as otherwise provided in the Plan or Trust, all Plan assets, including
all incidents of ownership thereto, at all times will be the sole property of
the Employer.
     5.02 No Trust. Except as provided in its Adoption Agreement, this Plan does
not create a trust for the benefit of any Participant. If the Employer does not
establish the Trust: (i) the Employer may elect to make notional contributions
in lieu of actual contributions to the Plan; and (ii) the Employer may elect not
to invest any actual Plan contributions. If the Employer elects to invest any
actual Plan contributions, such investments may be held for the Employer’s
benefit in providing for the Employer’s obligations under the Plan or for such
other purposes as the Employer may determine.
     (A) Earnings. If the Employer does not establish the Trust, the Employer
will elect in its Adoption Agreement whether the Plan periodically will credit
actual or notional Plan contributions with a determinable amount of notional
Earnings (at a specified fixed or floating interest rate or other specified
index) or will credit or charge each Participant’s Account with the Earnings
actually incurred by the Account.
     (B) Investment Direction. If the Account is credited and charged with
actual Earnings, the Employer will specify in the Adoption Agreement whether the
Employer or the Participant has the right to direct the investment of the
Participant’s Account and also may specify any limitations on the Participant’s
right of investment direction. If the Adoption Agreement provides for Employer
investment direction, the Employer may make any investment of Plan assets it
deems reasonable or appropriate. If the Adoption Agreement provides for
Participant investment direction, this right is limited strictly to investment
direction and the Participant will not be entitled to the distribution of any
Account asset except as the Plan otherwise permits.
     5.03 Trust. If the Employer elects in its Adoption Agreement to create the
Trust, the applicable provisions of the Basic Plan Document continue to apply,
including those of Section 5.01. The Trustee will pay Plan benefits in
accordance with the Plan terms or upon the Employer’s direction consistent with
Plan terms.
© Copyright 2007 SunGard

25



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     (A) Restriction on Trust Assets. If an Employer establishes, directly or
indirectly, the Trust (or any other arrangement Applicable Guidance may
describe), the Trust and the Trust assets must be and must remain located within
the United States, except with respect to a Participant who performs outside the
United States substantially all services giving rise to the Deferred
Compensation. The Trust may not contain any provision limiting the Trust assets
to the payment of Plan benefits upon a Change in the Employer’s Financial
Health, even if the assets remain subject to claims of the Employer’s general
creditors. For this purpose, the Employer, upon a Change in the Employer’s
Financial Health, may not transfer Deferred Compensation to the Trust. The
Employer (and any member of a controlled group which includes the Employer)
during the “restricted period” also may not transfer Deferred Compensation to
the Trust and the Trust may not be restricted to payment of Plan benefits, to
the extent that such transfer or restriction would violate the at-risk
limitation of Code §409A(b)(3). Any Trust the Employer establishes under this
Plan shall be further subject to Applicable Guidance, compliance with which is
necessary to avoid the transfer of assets to the Trust being treated as a
transfer of property under Code §83.
     (B) Trust Earnings and Investment. If the Employer establishes the Trust,
the Trust earnings provisions apply to all Plan contributions and constitute
Earnings for purposes of the Plan. The Trustee will invest the assets held in
the Trust in accordance with the Trust terms but are not subject to Participant
direction of investment.
VI. MISCELLANEOUS
     6.01 No Assignment. No Participant or Beneficiary has the right to
anticipate, alienate, assign, pledge, encumber, sell, transfer, mortgage or
otherwise in any manner convey in advance of actual receipt, the Participant’s
Account. Prior to actual payment, a Participant’s Account is not subject to the
debts, judgments or other obligations of the Participant or Beneficiary and is
not subject to attachment, seizure, garnishment or other process applicable to
the Participant or Beneficiary.
     6.02 Not Employment Contract. This Plan is not a contract for employment
between the Employer and any Employee who is a Participant. This Plan does not
entitle any Participant to continued employment with the Employer, and benefits
under the Plan are limited to payment of a Participant’s Vested Accrued Benefit
in accordance with the terms of the Plan.
     6.03 Amendment and Termination.
     (A) Amendment. The Employer reserves the right to amend the Plan at any
time to comply with Code §409A, Treas. Reg. §1.409A and other Applicable
Guidance or for any other purpose, provided that such amendment will not result
in taxation to any Participant under Code §409A. Except as the Plan and
Applicable Guidance otherwise may require, the Employer may make any such
amendments effective immediately.
     (B) Termination. The Employer may terminate, but is not required to
terminate and liquidate the Plan which includes the distribution of all Plan
Accounts under the following circumstances:
          (1) Dissolution/Bankruptcy. The Employer may terminate and liquidate
the Plan within 12 months following a dissolution of a corporate Employer
taxable under Code §331 or with approval of a Bankruptcy court under 11 U.S.C.
§503(b)(1)(A), provided that the Deferred Compensation is paid to the
Participants and is included in the Participants’ gross income in the latest of
(or, if earlier, the Taxable Year in which the amount is actually or
constructively received): (i) the calendar year in which the plan termination
and liquidation occurs; (ii) the first calendar year in which the amounts no
longer are subject to a Substantial Risk of Forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.
          (2) Change in Control. The Employer may terminate and liquidate the
Plan by irrevocable action taken within the 30 days preceding or the 12 months
following a Change in Control, provided the Employer distributes all Plan
Accounts (and must distribute the accounts under any Aggregated Plans which plan
the Employer also must terminate and liquidate as to each Participant who has
experienced the Change in Control) within 12 months following the date of
Employer’s irrevocable action to terminate and liquidate the Plan and Aggregated
Plans. Where the Change in Control results from an asset purchase transaction,
the

26



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
“Employer” with discretion to terminate and liquidate the Plan is the Employer
that is primarily liable after the transaction to pay the Deferred Compensation.
          (3) Other. The Employer may terminate the Plan for any other reason in
the Employer’s discretion provided that: (i) the termination and liquidation
does not occur proximate to a downturn in the Employer’s financial health;
(ii) the Employer also terminates all Aggregated Plans in which any Participant
also is a participant; (ii) the Plan makes no payments in the 12 months
following the date of Employer’s irrevocable action to terminate and liquidate
the Plan other than payments the Plan would have made irrespective of Plan
termination; (iii) the Plan makes all payments within 24 months following the
date of Employer’s irrevocable action to terminate and liquidate the Plan; and
(iv) the Employer within 3 years following the date of Employer’s irrevocable
action to terminate and liquidate the Plan does not adopt a new plan covering
any Participant that would be an Aggregated Plan.
          (4) Applicable Guidance. The Employer may terminate and liquidate the
Plan under such other circumstances as Applicable Guidance may permit.
     (C) Effect on Vesting. Any Plan amendment or termination will not reduce
the Vested Accrued Benefit held in any Participant Account at the date of the
amendment or termination and will not accelerate vesting except as the Employer
may expressly provide for in connection with the amendment or termination,
provided that any such vesting acceleration does not subject any Participant to
taxation under Code §409A.
     (D) Cessation of Future Contributions. The Employer in its Adoption
Agreement may elect at any time to amend the Plan to cease future Elective
Deferrals, Nonelective Contributions or Matching Contributions as of a specified
date. In such event, the Plan remains in effect (except those provisions
permitting the frozen contribution type) until all Accounts are paid in
accordance with the Plan terms, or, if earlier, upon the Employer’s termination
of the Plan.
     6.04 Fair Construction. The Employer, Participants and Beneficiaries intend
that this Plan in form and in operation comply with Code 409A, the regulations
thereunder, and all other present and future Applicable Guidance. The Employer
and any other party with authority to interpret or administer the Plan will
interpret the Plan terms in a manner which is consistent with Applicable Law.
However, as required under Treas. Reg. §1.409A-1(c)(1), the “interpretation” of
the Plan does not permit the deletion of material terms which are expressly
contrary to Code §409A and the regulations thereunder and also does not permit
the addition of missing terms necessary to comply therewith. Such deletions or
additions may be accomplished only be means of a Plan amendment under
Section 6.03(A). Any Participant, Beneficiary or Employer permitted Elective
Deferral election, initial payment election, change payment election or any
other Plan permitted election, notice or designation which is not compliant with
Applicable Law is not an “election” or other action under the Plan and has no
effect whatsoever. In the event that a Participant, Beneficiary or the Employer
fail to make an election or fail to make a compliant election, the Employer will
apply the Plan’s default terms under Sections 4.01(B) and 4.02(A)(5).
     6.05 Notice and Elections. Any notice given or election made under the Plan
must be in writing and must be delivered or mailed by certified mail, to the
Employer, the Trustee or to the Participant or Beneficiary as appropriate. The
Employer will prescribe the form of any Plan notice or election to be given to
or made by Participants. Any notice or election will be deemed given or made as
of the date of delivery, or if given or made by certified mail, as of 3 business
days after mailing.
     6.06 Administration. The Employer will administer and interpret the Plan,
including making a determination of the Vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and will perform such
other acts as the Employer reasonably may request. The Employer may cause the
Plan to forfeit any or all of a Participant’s Vested Accrued Benefit, if the
Participant fails to cooperate reasonably with the Employer in the
administration of the Participant’s Plan Account, provided that this provision
does not apply to a bona fide dispute under Section 4.05(A)(2). The Employer may
retain agents to assist in
© Copyright 2007 SunGard

27



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
the administration of the Plan and may delegate to agents such duties as it sees
fit. The decision of the Employer or its designee concerning the administration
of the Plan is final and is binding upon all persons having any interest in the
Plan. The Employer will indemnify, defend and hold harmless any Employee
designated by the Employer to assist in the administration of the Plan from any
and all loss, damage, claims, expense or liability with respect to this Plan
(collectively, “claims”) except claims arising from the intentional acts or
gross negligence of the Employee.
     6.07 Account Statements. The Employer from time to time will provide each
Participant with a statement of the Participant’s Vested Accrued Benefit as of
the most recent Valuation Date. The Employer also will provide Account
statements to any Beneficiary of a deceased Participant with a Vested Accrued
Benefit remaining in the Plan. Any such statements are for information purposes
only prior to an actual Plan payment, are subject to adjustment or correction,
and are not binding upon the Employer.
     6.08 Accounting. The Employer will maintain for each Participant as is
necessary for proper administration of the Plan, an Elective Deferral Account, a
Matching Contribution Account, a Nonelective Contribution Account, and separate
sub-accounts reflecting 409A Amounts and Grandfathered Amounts in accordance
with Section 7.03.
     6.09 Costs and Expenses. Investment charges which will be borne by the
Account to which they pertain. The Employer will pay the other costs, expenses
and fees associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Employer will pay costs, expenses or fees
charged by or incurred by the Trustee only as provided in the Trust or other
agreement between the Employer and the Trustee.
     6.10 Reporting. The Employer will report Deferred Compensation for Employee
Participants on Form W-2 for and on Form 1099-MISC for Contractor Participants
in accordance with Applicable Guidance.
     6.11 ERISA Claims Procedure. If this Plan is established as a “top-hat
plan” within the meaning of DOL Reg. §2520.104-23, the following claims
procedure under DOL Reg. §2560.503-1 applies. For purposes of the Plan’s claims
procedure under this Section 6.11, the “Plan Administrator” means the Employer.
A Participant or Beneficiary may file with the Plan Administrator a written
claim for benefits, if the Participant or Beneficiary disputes the Plan
Administrator’s determination regarding the Participant’s or Beneficiary’s Plan
benefit. However, the Plan Administrator will cause the Plan to pay only such
benefits as the Plan Administrator in its discretion determines a Participant or
Beneficiary is entitled to receive. The Plan Administrator under this
Section 6.11 will provide a separate written document to affected Participants
and Beneficiaries which explains the Plan’s claims procedure and which by this
reference is incorporated into the Plan. If the Plan Administrator makes a final
written determination denying a Participant’s or Beneficiary’s claim, the
Participant or Beneficiary must file an action with respect to the denied claim
within 180 days following the date of the Plan Administrator’s final
determination.
VII. 409A AMOUNTS AND GRANDFATHERED AMOUNTS
     7.01 409A Amounts. The terms of this Plan control as to any 409A Amount.
     7.02 Grandfathered Amounts. A Grandfathered Amount remains subject to the
terms of the Plan as in effect before January 1, 2005, unless the Employer makes
a material modification to the Plan as described in Treas. Reg. §1.409A-6(a)(4).
     7.03 Separate Accounting/Earnings. The Employer will account separately for
409A Amounts and for Grandfathered Amounts within each Participant’s Account.
The Employer also will account separately for Earnings on the 409A Amounts and
Earnings on the Grandfathered Amounts. Post-2004 Earnings on Grandfathered
Amounts are included in the Grandfathered Amount.
* * * * * * * * * * * * * * *

28